Exhibit 10.9

$10,000,000

CREDIT AGREEMENT

Dated as of

September 29, 2006

among

ALESCO FINANCIAL HOLDINGS, LLC

Borrower

ALESCO FINANCIAL TRUST

Guarantor

and

ROYAL BANK OF CANADA

Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS; RULES OF CONSTRUCTION

   1   1.01      DEFINITIONS AND RULES OF CONSTRUCTION    1   1.02     
COMPUTATION OF TIME PERIODS    10   1.03      ACCOUNTING TERMS    10   1.04     
PRINCIPLES OF CONSTRUCTION    10

ARTICLE II THE CREDIT FACILITY

   11   2.01      LOANS    11   2.02      PROCEDURE FOR BORROWING    11   2.03
     CONVERSION AND CONTINUATION    11   2.04      EVIDENCE OF INDEBTEDNESS,
NOTE    12   2.05      PREPAYMENTS    12   2.06      REDUCTION OR TERMINATION OF
COMMITMENT    13   2.07      FEES    13   2.08      INTEREST RATES AND PAYMENTS
DATES    13   2.09      INTEREST AND FEE BASIS    14   2.10      METHOD OF
PAYMENT    15   2.11      EXTENSION OF COMMITMENT    15   2.12      ADJUSTMENTS
TO VALUE    15

ARTICLE III CHANGE IN CIRCUMSTANCES

   16   3.01      YIELD PROTECTION    16   3.02      CHANGES IN CAPITAL ADEQUACY
REGULATIONS    16   3.03      AVAILABILITY OF EURODOLLAR LOANS    17   3.04     
FUNDING REIMBURSEMENT    17   3.05      TAXES    17   3.06      LENDER
STATEMENTS, SURVIVAL OF INDEMNITY    18

ARTICLE IV CONDITIONS PRECEDENT

   18   4.01      CONDITIONS PRECEDENT TO INITIAL LOAN    18   4.02     
CONDITIONS PRECEDENT TO EACH LOAN    20

ARTICLE V REPRESENTATIONS AND WARRANTIES

   21   5.01      EXISTENCE AND GOOD STANDING; TRUST AGREEMENT; SUBSIDIARIES   
21   5.02      POWER AND AUTHORITY; NO CONFLICT    21   5.03      NO FILINGS OR
APPROVALS    22   5.04      EXECUTION; VALIDITY    22   5.05      FINANCIAL
STATEMENTS; NO MATERIAL ADVERSE EFFECT    22   5.06      NO LITIGATION    22  
5.07      NOT A REGULATED BORROWER    23   5.08      COMPLIANCE WITH LAW,
AGREEMENTS, ETC.    23   5.09      GOOD TITLE    23   5.10      TAXES    23

 

(i)



--------------------------------------------------------------------------------

  5.11      MARGIN REGULATIONS    24   5.12      MATERIAL ADVERSE EFFECT    24  
5.13      NO IMMUNITY FROM JURISDICTION    24   5.14      RANKING OF LOANS; DEBT
   24   5.15      MANAGEMENT AGREEMENT    24   5.16      DAIN ACCOUNT    24  
5.17      ACCURATE INFORMATION    25

ARTICLE VI COVENANTS

   25   6.01      AFFIRMATIVE COVENANTS    25   6.02      NEGATIVE COVENANTS   
29

ARTICLE VII DEFAULTS

   32   7.01      EVENTS OF DEFAULT    32

ARTICLE VIII GUARANTY

   34   8.01      GUARANTY BY GUARANTOR    34   8.02      OBLIGATIONS
UNCONDITIONAL    35   8.03      STAY OF ACCELERATION    36   8.04     
SUBROGATION    36   8.05      SUBORDINATION    36   8.06      CUMULATIVE
REMEDIES    36   8.07      WAIVERS    36   8.08      SURVIVAL OF GUARANTY    37

ARTICLE IX MISCELLANEOUS

   37   9.01      AMENDMENTS AND WAIVERS    37   9.02      NOTICES    37   9.03
     PRESERVATION OF RIGHTS    38   9.04      EXPENSES; INDEMNITY    39   9.05
     BINDING EFFECT    39   9.06      SUCCESSORS AND ASSIGNS; PARTICIPATIONS   
39   9.07      JUDGMENT CURRENCY    40   9.08      SEVERABILITY    41   9.09
     COUNTERPARTS    41   9.10      SURVIVAL    41   9.11      NO FIDUCIARY
RELATIONSHIP; NO JOINT VENTURE    41   9.12      RIGHT OF SET-OFF    41   9.13
     ENTIRE AGREEMENT    42   9.14      GOVERNING LAW    42   9.15     
SUBMISSION TO JURISDICTION; WAIVER OF IMMUNITY    42   9.16      CUSTOMER
IDENTIFICATION PROGRAM REQUIREMENTS    42   9.17      RECORDINGS    43   9.18
     WAIVER OF JURY TRIAL    43   9.19      WAIVER OF CERTAIN CLAIMS    43

 

(ii)



--------------------------------------------------------------------------------

EXHIBITS   Exhibit A:   Form of Note Exhibit B:   Form of Notice of Borrowing
Exhibit C:   Form of Notice of Conversion Exhibit D:   Form of Request for
Extension SCHEDULES   Schedule 5.01:   Subsidiaries Schedule 5.09:   Existing
Liens Schedule 5.14:   Existing Debt

 

(iii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 29, 2006 among ALESCO FINANCIAL HOLDINGS,
LLC, a Delaware limited liability company (“Borrower”), ALESCO FINANCIAL TRUST,
a Maryland real estate investment trust (“Guarantor”), and ROYAL BANK OF CANADA
(“Lender”).

WHEREAS, Borrower has requested that Lender make loans to it in an aggregate
principal amount not exceeding $10,000,000 at any one time outstanding and
Lender is willing to make such loans upon the terms and conditions hereof;

WHEREAS, Guarantor owns all outstanding shares of the capital stock of Borrower
and will benefit from the loans made by Lender to Borrower;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS; RULES OF CONSTRUCTION

1.01 Definitions and Rules of Construction. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. In the case of Borrower,
“Affiliate” shall include Cohen Brothers Management and any Affiliate of Cohen
Brothers Management.

“Agreement” means this Credit Agreement, as it may be amended, supplemented,
restated or otherwise modified from time to time.

“Alesco Funding” means Alesco Preferred Funding X, Ltd., an exempted company
incorporated under the laws of the Cayman Islands.

“Alesco Funding Preferred Shares” means Preferred Shares, par value $0.01 per
share, issued by Alesco Funding.

“Alesco Funding Securities” means Alesco Funding Preferred Shares and other
securities or notes issued by Alesco Funding.

“Applicable Margin” means (i) 2.75% in the case of Eurodollar Loans and
(ii) 1.50% in the case of Base Rate Loans.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, Title
11 of the United States Code, as amended from time to time, and any successor
statute.

 

-1-



--------------------------------------------------------------------------------

“Base Rate” means, for any day, the higher of (a) the Federal Funds Rate plus
0.50% and (b) the Prime Rate.

“Base Rate Loan” means a Loan at such time as it bears interest based on the
Base Rate.

“Borrowing Date” means a date on which a Loan is made.

“Business Day” means (a) with respect to any borrowing or payment of, or
determination of LIBOR with respect to, a Eurodollar Loan or when used in the
definition of Interest Period or with respect to a Notice of Conversion, any day
on which dealings in U.S. Dollars are carried on in the London interbank market
other than a Saturday, Sunday or other day on which commercial banks in New
York, New York are authorized or obligated by Law or by local proclamation to
close, [(b) for purposes of Section 2.02 only, a day referred to in the
preceding clause (a) on which commercial banks in Toronto, Ontario are not
authorized or obligated by Law or by local proclamation to close,] and (c) for
all other purposes, any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, are authorized or obligated by Law or by
local proclamation to close.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent and/or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person prepared in accordance with GAAP and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Change in Management” means (i) Cohen Brothers Management ceasing to manage
Guarantor pursuant to the Management Agreement, (ii) Cohen Brothers Management
ceasing to be a direct or indirect wholly-owned subsidiary of Cohen Brothers
LLC, (iii) any resignation or removal of any of Daniel Cohen as the Chairman or
Jay McEntee as the President and Chief Executive Officer of Guarantor or Cohen
Brothers Management or ceasing to have substantially the responsibility or
authority at Guarantor and Cohen Brothers Management customarily possessed by a
Chairman or Chief Executive Officer, respectively.

“Change of Control” means that a “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
(other than (i) the beneficial owners of Guarantors or Cohen Brothers LLC, as
applicable, as of the date hereof, (ii) Lender and its Affiliates) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of 50% or more of the total voting
equity interests of Guarantor or Cohen Brothers LLC, or otherwise has the power
to direct or cause the direction of the management or policies of Borrower or
Cohen Brothers LLC Equity interests whose holders do not possess voting power
except upon the happening of contingencies or which entitle their holders to
vote only with regard to matters as to which holders of nonvoting preferred
shares or limited partnership interests are customarily entitled to vote shall
not constitute voting shares or voting equity interests for purposes of
determining whether a Change of Control has occurred; provided that the
consummation of the Sunset Merger shall not constitute a Change of Control.

 

-2-



--------------------------------------------------------------------------------

“Cleanup Payment” has the meaning specified in Section 2.05(b).

“Cleanup Period” means a period of at least four (4) consecutive Business Day
during which no loans are outstanding. For purposes of determining whether any
four Business Days are consecutive, any intervening non-Business Days shall be
disregarded.

“Closing Date” means the earliest date on which the conditions precedent to
Lender’s obligation to make Loans to Borrower are satisfied or waived.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Cohen Brothers Management” means Cohen Brothers Management LLC, a Delaware
limited liability company.

“Cohen Securities” means Cohen & Company Securities, LLC, a Delaware limited
liability company.

“Collateral” has the meaning specified in the Security Agreement and includes
all Pledged Alesco Funding Securities.

“Collateral Account” means the Dain Account or each other securities account or
deposit account to which is credited any Collateral.

“Collateralized Debt Obligation” or “Collateralized Loan Obligation” means an
offering, by a special purpose entity, of interests in secured debt obligations,
and other investments permitted under the organizational and operating documents
of such entity, which interests are sold to third party investors.

“Commitment” means Lender’s obligation to make Loans in an aggregate principal
amount not exceeding $10,000,000 (as such amount may be reduced pursuant to the
terms hereof) at any one time outstanding.

“Commitment Period” means the period from the Effective Date to the Termination
Date.

“Consolidated VIE” means a variable interest entity that is required under GAAP
to be consolidated with Borrower.

“Conversion Date” means any date on which a Loan is converted from one Type to
another pursuant to Section 2.03(c) or any other provision of this Agreement.

“Credit Date” means (a) each Borrowing Date, (b) each date on which a Loan is
continued as the same Type of Loan for an additional Interest Period and
(c) each date on which a Loan is converted to a different Type of Loan.

 

-3-



--------------------------------------------------------------------------------

“Credit Documents” means this Agreement, the Security Agreement, the Dain
Control Agreement, any other Control Agreement, the Note and all documents and
instruments related to any of the foregoing.

“Dain” means RBC Dain Rauscher Inc.

“Dain Account” means (i) Account No. 12Y3-5204-6135 maintained by Dain for
Borrower and (ii) each securities account established by Dain for Borrower in
substitution thereof or replacement thereof or to which any Pledged Alesco
Funding Securities or other items of Collateral are credited.

“Dain Account Agreement” means the Account Agreement dated September 25, 2006
between Borrower and Dain establishing the Dain Account.

“Dain Control Agreement” means the Control Agreement dated the date hereof among
the Borrower, Cohen Securities, Lender and Dain granting to Lender Control of
the Dain Account.

“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services (excluding trade payables and other accounts
payable incurred in the ordinary course of business of such Person and not more
than 90 days overdue), (d) Capital Lease Obligations of such Person, (e) Debt of
others secured by a Lien on the property of such Person, whether or not the Debt
so secured has been assumed by such Person, (f) the maximum amount available to
be drawn under all letters of credit issued for the account of such Person and
all unpaid drawings in respect of such letters of credit, (g) all obligations,
contingent or otherwise, in respect of bankers’ acceptances, (h) all obligations
of such Person to pay a specified purchase price for goods or services, whether
or not delivered or accepted, i.e., take-or-pay and similar obligations, (i) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement or incurred as financing, (j) the net
obligations of such Person under derivative transactions (including but not
limited to under Swap Agreements) or commodity transactions (determined in the
case of any such transaction on the basis specified in the relevant Swap
Agreement, commodity contract or other agreement governing such transaction or
(absent such specification) on a mark-to-market basis for the date of
determination), and (k) obligations of such Person under any Guaranty of Debt of
others of the kinds referred to in the foregoing clauses (a) through (j).

“Default” means an Event of Default or any event that, with the giving of notice
or lapse of time, or both, would become an Event of Default.

“Depository Bank” means any bank maintaining a Collateral Account.

“Dollars” and “$” mean lawful money of the United States of America. Any
reference in this Agreement or any other Credit Document to payment in “Dollars”
or “$” means payment in immediately available Dollar funds.

 

-4-



--------------------------------------------------------------------------------

“Effective Date” means the date on which this Agreement is executed and
delivered by Borrower and Lender.

“Eurodollar Loan” means a Loan at such time as it bears interest based on LIBOR.

“Events of Default” has the meaning specified in Section 7.01.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for a
particular day, the Federal Funds Rate for such day shall be the average rate
quoted to Lender on such day for such transactions as determined by Lender in
good faith.

“GAAP” means United States generally accepted accounting principles consistently
applied.

“Guaranty” by any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any Debt of another Person, including but not limited to any
obligation of such Person to purchase or pay (or supply or advance funds for the
purchase or payment of) such Debt (whether arising by virtue of a partnership
agreement, agreement to keep well, to purchase property or assets or services,
to take or pay, or to maintain financial statement conditions or otherwise), or
any obligation incurred for the purpose of assuring the holder of such Debt of
the payment thereof in whole or in part; provided that the term “Guaranty” shall
not include any endorsement of an instrument for deposit or collection in the
ordinary course of business.

“Indemnified Party” has the meaning specified in Section 8.04.

“Insolvency Proceeding” means (i) a voluntary or involuntary case under the
Bankruptcy Code and/or (ii) any other case or proceeding under the laws of any
jurisdiction relating to bankruptcy, insolvency, reorganization, or relief of
debtors.

“Interest Payment Date” means (i) with respect to any Eurodollar Loan, the last
day of each Interest Period for such Loan and (ii) with respect to any Base Rate
Loan, the last Business Day of each calendar month.

“Interest Period” means, as to any Eurodollar Loan, the period commencing on the
Borrowing Date of such Loan or on the date on which the Loan is converted into
or continued as a Eurodollar Loan, and ending on the date one, two or three
months thereafter, as selected by a Borrower pursuant to Section 2.03(a) or in a
Notice of Conversion, provided that:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day

 

-5-



--------------------------------------------------------------------------------

unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Stated Termination Date.

“Intermediary” means Dain or any other securities intermediary (as defined in
Section 8-102(a) of the UCC) maintaining a Collateral Account.

“Law” means any constitution, treaty, convention, statute, law, code, ordinance,
decree, order, rule, regulation, guideline, interpretation, directive or policy
of a governmental, regulatory, or administrative body or an applicable order or
decree of a court or arbitrator.

“LIBOR” means, with respect to any Eurodollar Loan for any Interest Period, the
quotient of (a) the rate appearing on Page 3750 of Dow Jones Markets (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by Lender from time to time
for purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period, as
the rate for deposits in Dollars with a maturity comparable to such Interest
Period (or if such rate is not available at such time for any reason, then the
rate determined for this clause (a) shall be the rate per annum (rounded to the
next higher multiple of 1/16% if the rate is not such a multiple) at which
deposits in Dollars are offered to Lender by leading banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, for delivery on the first day of
such Interest Period in the approximate amount of such Loan and having a
maturity approximately equal to such Interest Period) divided by (b) one minus
the Reserve Requirement (expressed as a decimal) applicable to such Interest
Period (if any).

“Lien” means any lien, pledge, security interest or other charge or encumbrance
of any kind, or any other type of preferential arrangement, including but not
limited to the lien or retained security title of a conditional vendor and the
interest of a lessor under a lease intended as security (but not including the
interest of a lessor under any operating lease), and any filed Uniform
Commercial Code financing statement or comparable filing in any other
jurisdiction.

“LLC Agreement” means the Limited Liability Company Agreement dated as of
February 9, 2006 for the Borrower.

“Loan” has the meaning specified in Section 2.01.

“Loan Limit” means the lesser of (i) the Commitment and (ii) an amount equal to
the LTV Ratio (expressed as a decimal) multiplied by the Value of the
Collateral.

 

-6-



--------------------------------------------------------------------------------

“LTV Ratio” means 50%.

“Management Agreement” means the Management Agreement dated as of January 31,
2006 between Guarantor and Cohen Brothers Management, as from time amended,
modified, supplemented or restated.

“Margin Stock” means margin stock as defined in Regulation U of the Board of
Governors of the Federal Reserve System, 12 CFR §221.2, as in effect from time
to time and any successor thereto, or other regulation or official
interpretation of such Board relating to the extension of credit by banks for
the purpose of purchasing or carrying margin stock applicable to member banks of
the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial or other condition, assets or results of operations of an Obligor and
its Subsidiaries, taken as a whole or Alesco Funding, (b) either Obligor’s
ability to perform its obligations under any Credit Document, (c) the validity
or enforceability of any Credit Document or the rights or remedies of Lender
thereunder, or (d) Borrower’s title to the Collateral or the validity,
enforceability, perfection or priority of Lender’s security interest on the
Collateral.

“Note” means Borrower’s promissory note evidencing Loans, substantially in the
form of Exhibit A, payable to the order of Lender in the amount of the
Commitment, and any other promissory note acceptable to and accepted by Lender
from time to time in substitution or exchange therefor or renewal thereof.

“Notice of Borrowing” has the meaning specified in Section 2.02.

“Notice of Conversion” means a notice of conversion of a Loan or Loans from one
Type to the other Type, substantially in the form of Exhibit C.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of each Obligor to Lender or any Indemnified
Party arising under or in connection with any of the Credit Documents.

“Obligor” means Borrower or Guarantor, and “Obligors” means Borrower and
Guarantor collectively.

“Other Taxes” has the meaning specified in Section 3.05.

“Participant” has the meaning specified in Section 9.06.

“Permitted Lien” means a Lien specified in clauses (i), (ii) and (iii) of
Section 6.02(c).

“Person” means any natural person, partnership, corporation, trust (including a
business trust), limited liability company, joint stock company, unincorporated
association, joint venture or other entity (or any segregated portfolio,
segregated subfund, account, cell or other similar legally respected subdivision
of the foregoing which may contract on its own behalf or on whose behalf the
entity may contract) or any government or any political subdivision or agency,
department or instrumentality thereof.

 

-7-



--------------------------------------------------------------------------------

“Pledged Alesco Funding Securities” means all Alesco Funding Securities pledged
from time to time by Borrower to Lender pursuant to the Security Agreement or
otherwise subject to the security interest granted by the Security Agreement and
all security entitlements of Borrower in respect thereof.

“Prime Rate” means for any day, the rate of interest per annum determined by
Lender from time to time as its prime commercial lending rate for Dollar loans
in the United States for such day. The Prime Rate is not necessarily the lowest
rate charged by Lender for such loans.

“Request for Extension” has the meaning specified in Section 2.11.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage applicable during such Interest Period (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including but not limited to any emergency, supplemental or
other marginal reserve requirement) for Lender with respect to liabilities or
assets consisting of or including Eurocurrency liabilities (as defined in
Regulation D of such Board, as in effect from time to time) having a term most
closely corresponding to the term of such Interest Period.

“Responsible Officer” means any designee thereof, or any other authorized
officer or representative of an Obligor acceptable to Lender, in each case for
whom an incumbency certificate in form and manner reasonably acceptable to
Lender has been provided by such Obligor to Lender.

“Security Agreement” means the Security Agreement dated as of the date hereof
between Borrower and Lender, as amended, supplemented, restated or otherwise
modified from time to time.

“Shareholder Equity” means, at any time, the amount shown as “shareholders
equity” on the then most recent consolidated financial statements of Guarantor
furnished to Lender pursuant to Section 6.01(c).

“Stated Termination Date” means September 28, 2007 or such later date as may be
determined pursuant to Section 2.11.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the securities or other ownership interests, having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions for such other Person (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such other Person shall have or might have voting
power by reason of the happening of any contingency), are at the time directly
or indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

-8-



--------------------------------------------------------------------------------

“Sunset Financial” means Sunset Financial Resources, Inc., a Maryland
corporation.

“Sunset Financial Merger” means the merger between Guarantor and Sunset
Financial.

“Sunset Financial Merger Agreement” means the merger agreement between Sunset
Financial and Guarantor.

“Swap Agreement” means (i) any “swap agreement” as defined in §101(53B) of the
Bankruptcy Code or any successor provision, or (ii) any “Transaction” as defined
in the form 1992 ISDA Master Agreement or the form 2002 ISDA Master Agreement,
in either such case as published by the International Swaps and Derivatives
Association, Inc.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, including
penalties and interest, imposed by any governmental or other authority of any
country, including any political subdivision thereof, other than taxes imposed
on or measured by gross or net income of Lender, and franchise taxes and branch
profits taxes and similar taxes imposed on Lender, by (i) the jurisdiction under
the Law of which it is organized or any political subdivision thereof, (ii) any
jurisdiction as a result of it being engaged or deemed to be engaged in a trade
or business in such jurisdiction for reasons other than its extension of credit
pursuant to this Agreement, or (iii) the jurisdiction in which is located the
office through which it is acting hereunder or any political subdivision
thereof.

“Termination Date” means the Stated Termination Date or any earlier date on
which the Commitment is terminated pursuant hereto.

“Trust Agreement” means the Articles of Amendment and Restatement of Guarantor
dated January 30, 2006 establishing Guarantor, as amended, modified,
supplemented or restated from time to time.

“Trustee” means any member of the Board of Trustees of Guarantor.

“Type” means, with respect to any Loan, its nature as a Eurodollar Loan or a
Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Unutilized Commitment” at any time the amount by which the Commitment in effect
at such time exceeds the aggregate principal amount of all loans outstanding at
such time.

“Utilization Period” means each period (i) commencing on the last day of a
Cleanup Period and (ii) ending on the first day the immediately succeeding
Cleanup Period, provided that the first Utilization Period shall commence on the
first Borrowing Date and end on the first day of the first Cleanup Period
thereafter.

 

-9-



--------------------------------------------------------------------------------

“Valuation Report” has the meaning specified in Section 6.01(d).

“Value” means, as further provided in Section 2.12, (i) with respect to Cash,
the amount thereof, and (ii) with respect to Pledged Alesco Funding Securities,
the value thereof as set forth in the most recent Valuation Report delivered to
Lender, subject to such adjustments in such value as Lender shall in good faith
deem appropriate to reflect circumstances arising or occurring after the date of
such Valuation Report, and (iii) with respect to any other item of Collateral,
the fair market value of such item, as determined by Lender in its reasonable
discretion.

1.02 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” mean “to but
excluding.”

1.03 Accounting Terms. All accounting and financial terms not specifically
defined herein shall be construed in accordance with GAAP. All banking terms not
specifically defined herein shall be construed in accordance with general
practice among commercial banks in New York, New York.

1.04 Principles of Construction. (a) Unless otherwise expressly specified
herein, (i) references to Articles, Sections, Schedules and Exhibits are to
Articles, Sections, Schedules and Exhibits of this Agreement, (ii) the words
“hereof”, “herein”, “hereunder” and other similar words refer to this Agreement
as a whole, and (iii) words of any gender mean and include correlative words of
the other genders.

(b) Unless otherwise specified, all terms defined in this Agreement shall have
the defined meanings when used in any certificate or other document made or
delivered pursuant hereto.

(c) The Table of Contents and the captions in this Agreement are for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

(d) All references herein to times of day shall be New York City time unless
otherwise expressly specified herein. All references to “days” shall be to
calendar days unless Business Days are specified.

(e) Each party hereto and its counsel have reviewed this Agreement and the other
Credit Documents and have participated in the preparation of this Agreement and
the other Credit Documents. Accordingly, any rules of construction requiring
that ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement and the
other Credit Documents.

 

-10-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDIT FACILITY

2.01 Loans. Subject to the terms and conditions hereof, Lender agrees to make
loans (each, a “Loan”) to Borrower from time to time during the Commitment
Period in an aggregate principal amount at any one time outstanding not to
exceed the Loan Limit. The Loans may from time to time be (i) Eurodollar Loans,
(ii) Base Rate Loans, or (iii) a combination thereof, as determined by Borrower
and notified to Lender in accordance with Sections 2.02 and 2.03. During the
Commitment Period, Borrower may utilize the Commitment by borrowing hereunder,
prepaying Loans in whole or in part and reborrowing hereunder, all in accordance
with the terms and conditions hereof. Each Loan shall be payable on the
Termination Date.

2.02 Procedure for Borrowing. Borrower may borrow under the Commitment during
the Commitment Period on any Business Day by delivering to Lender a notice of
borrowing substantially in the form of Exhibit B (a “Notice of Borrowing”)
(which notice, to be effective on the requested Borrowing Date, must be received
by Lender (a) prior to 12:00 noon, three Business Days before the requested
Borrowing Date, if the requested Loan is initially to be a Eurodollar Loan or
(b) prior to 11:00 a.m., on the requested Borrowing Date, if the requested Loan
is initially to be a Base Rate Loan), specifying (i) the amount to be borrowed,
which shall be $500,000 or whole multiples of $100,000 in excess thereof,
(ii) the proposed Borrowing Date, and (iii) whether the requested Loan is to be
a Eurodollar Loan or a Base Rate Loan and, in the case of a Eurodollar Loan, the
initial Interest Period therefor. Lender shall, unless it determines that any
applicable condition specified in Article IV has not been satisfied, make the
amount of the requested Loan available to Borrower in immediately available
funds before 3:00 p.m. on the requested Borrowing Date [by crediting the amount
in the Borrower’s operating account at the Lender’s branch at One Liberty Plaza,
New York, New York, or as otherwise specified by the Borrower to Lender] [in the
notice of Borrowing].

2.03 Conversion and Continuation. (a) At least three Business Days prior to the
expiration of each Interest Period for a Eurodollar Loan, Borrower shall notify
Lender of the requested duration of the succeeding Interest Period unless
Borrower shall have given a timely Notice of Conversion with respect to such
Eurodollar Loan pursuant to paragraph (b) of this Section 2.03 or unless
Borrower shall have given notice of its intention to prepay such Eurodollar Loan
on or before the first day of any such succeeding Interest Period. If Borrower
fails to timely notify Lender of the desired duration of the Interest Period
succeeding an expiring Interest Period for a Eurodollar Loan, or to timely give
notice of a conversion or a notice of prepayment of such Loan, it shall be
deemed to have requested a one-month duration for such succeeding Interest
Period; provided that (i) no Eurodollar Loan may be continued as such when an
Event of Default has occurred and is continuing and (ii) if such continuation is
not permitted pursuant to the preceding clause (i), such Eurodollar Loan shall
be automatically converted to a Base Rate Loan on the last day of the then
expiring Interest Period.

(b) Borrower may elect from time to time to convert Loans from one Type to the
other Type, by delivering to Lender a Notice of Conversion (which Notice to be
effective on the requested conversion date (a “Conversion Date”) must be
received by Lender by the time

 

-11-



--------------------------------------------------------------------------------

prescribed in Section 2.02 for receipt of a Notice of Borrowing for a Loan of
the Type being converted to); provided that (i) any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto, and (ii) no Base Rate Loan may be converted into a Eurodollar
Loan when an Event of Default has occurred and is continuing.

2.04 Evidence of Indebtedness, Note. Lender shall open and maintain on its books
accounts and records evidencing the Loans made to Borrower. Lender shall record
therein the amount of the Loans, the interest rate applicable thereto, each
payment of principal of or interest on the Loans, interest, fees, expenses and
other amounts payable by Borrower hereunder and all other amounts paid by
Borrower under this Agreement. Such accounts and records maintained by Lender
will constitute, in the absence of manifest error, prima facie evidence of the
indebtedness of Borrower to Lender pursuant to this Agreement, including the
date Lender made each Loan to Borrower, the amount of such Loan, interest
accrued on such Loan and the amounts Borrower has paid from time to time on
account of the principal of and interest on the Loans and fees, expenses and
other amounts payable by Borrower hereunder. The Loans shall also be evidenced
by the Note. Lender is hereby authorized to record the date and amount of each
Loan and the date and amount of each payment or prepayment of principal thereof
on the schedule annexed to and constituting a part of the Note; provided that
Lender’s failure to make any such recordation (or any error in such recordation)
shall not limit or otherwise affect Borrower’s obligations hereunder or under
the Note.

2.05 Prepayments. (a) If at any time the aggregate outstanding principal amount
of the Loans exceeds the Loan Limit, Borrower shall, within two Business Days
after Lender’s written demand, prepay the Loans and/or provide additional
Collateral consisting of Cash or Alesco Funding Securities or such other
Collateral as may be mutually agreed upon by Borrower and Lender having a Value
sufficient to eliminate such excess, provided that if the aggregate outstanding
principal amount of the Loans exceeds the Commitment, Borrower shall immediately
prepay the Loans by an amount at least equal to such excess.

(b) Borrower shall not permit any Utilization Period to exceed one hundred and
twenty (120) days. Accordingly Borrower shall prepay all outstanding Loans and
all accrued interest thereon on the 120th day of each Utilization Period (such a
prepayment herein called a “Cleanup Payment”) and shall not make any borrowing
hereunder for four consecutive Business Days following such prepayment.

(c) Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon prior notice to Lender (which notice
must be received by Lender prior to 11:00 a.m. two Business Days prior to the
prepayment date) specifying the date and amount of prepayment and the Type of
Loan to be prepaid; provided that each prepayment of a Eurodollar Loan on a day
other than the last day of an Interest Period shall require the payment of all
amounts payable by Borrower pursuant to Section 3.04. Any such notice shall be
irrevocable, and the payment amount specified in such notice shall be due and
payable on the date specified, together with accrued interest to such date on
the amount prepaid. Partial prepayments of principal shall be in an amount of
$500,000 or a whole multiple of $100,000 in excess thereof.

 

-12-



--------------------------------------------------------------------------------

(d) Partial prepayments of the Loans shall be applied first to Base Rate Loans
and then to Eurodollar Loans in such order as will minimize the amount payable
by Borrower pursuant to Section 3.04.

(e) Together with each mandatory or optional prepayment of principal hereunder,
Borrower shall also prepay all interest accrued on such amount prepaid.

2.06 Reduction or Termination of Commitment. Borrower may at any time, upon 5
Business Days’ prior notice to Lender, permanently terminate, or from time to
time permanently reduce, the Commitment; provided that each partial reduction of
the Commitment shall be in an amount that is $1,000,000 or any whole multiple of
$500,000 in excess thereof. In the case of a reduction of the Commitment, the
Borrower shall, on the effective date of such reduction, prepay in accordance
with Section 2.05 so much of the aggregate outstanding principal amount of the
Loans as exceeds the amount of the Commitment as so reduced together with all
interest accrued thereon. In the case of the termination of the Commitment,
Borrower shall, on the effective date of any such termination, prepay the
principal amount of all outstanding Loans, all accrued and unpaid interest
thereon and all fees, expenses and any other amounts due hereunder or under any
other Credit Document. Once such termination or reduction has occurred, the
Commitment, or the amount of such reduction, may not be reinstated.

2.07 Fees. (a) As consideration for the credit facility made available
hereunder, Borrower shall pay to Lender a non-refundable structuring fee in the
amount of $45,000, which fee shall be due on the earlier of the Closing Date and
the Termination Date. Without limiting Borrower’s liability for payment of such
fee, Borrower hereby authorizes Lender to deduct such fee from the proceeds of
the initial Loan.

(b) Borrower agrees to pay to Lender a fee (the “Commitment Fee”) at the rate of
0.50% (fifty basis points) per annum on the amount of the Unutilized Commitment
during the Commitment Period. The Commitment Fee shall be payable in arrears on
the last Business Day of each calendar month during the Commitment Period
(commencing on the first such day to occur after the Effective Date) and on the
Termination Date and shall be calculated on the average daily amount of the
Unutilized Commitment for each period for which the Commitment Fee is paid.

2.08 Interest Rates and Payments Dates. (a) Each Eurodollar Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period
applicable thereto until it becomes due and payable or is converted into a Loan
of another Type, at a rate per annum equal to LIBOR for such Interest Period
plus the Applicable Margin. Interest accrued on each Eurodollar Loan shall be
payable in arrears on each Interest Payment Date, on any date on which such Loan
is prepaid (on the amount prepaid), whether due to acceleration or otherwise,
and at maturity.

(b) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, from the date such Loan is made until it becomes due and payable or is
converted into a Loan of another Type, at a rate per annum equal to the Base
Rate for plus the Applicable Margin. Interest accrued on each Base Rate Loan
shall be payable in arrears on each Interest Payment Date, commencing with the
first such date to occur after the Borrowing Date of such Loan, on any date on
which such Loan is prepaid (on the amount prepaid), whether due to acceleration
or otherwise, and at maturity.

 

-13-



--------------------------------------------------------------------------------

(c) If all or a portion of (i) the principal amount of any Loan, or (ii) any
interest payable thereon or any other amount due hereunder or under any other
Credit Document shall not be paid when due (whether at the stated maturity, by
acceleration, on the 100th day of a Utilization Period or otherwise), such
overdue amount shall bear interest at a rate per annum that is (x) in the case
of overdue principal, the rate that would otherwise be applicable thereto
pursuant to paragraphs (a) or (b), as applicable, of this Section 2.08 plus
2.00% and (y) in the case of overdue interest or any such other amount, the Base
Rate plus the Applicable Margin plus 2.00%, in each case from the date of such
non-payment until such amount is paid in full (after as well as before
judgment). Any such interest shall be payable in arrears on demand or, if no
earlier demand for payment is made, on the last Business Day of each calendar
month.

(d) In no event shall the interest charged with respect to any Loan or any other
obligation of Borrower hereunder or under the Note exceed the maximum amount
permitted by applicable Law. Notwithstanding anything to the contrary herein or
elsewhere, if at any time the rate of interest payable for the account of Lender
hereunder or under the Note (the “Stated Rate”) would exceed the highest rate of
interest permitted under any applicable law to be charged by Lender (the
“Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable for the account of Lender shall be equal
to the Maximum Lawful Rate; provided that if at any time thereafter the Stated
Rate is less than the Maximum Lawful Rate, Borrower shall, to the extent
permitted by law, continue to pay interest for the account of Lender at the
Maximum Lawful Rate until such time as the total interest received by Lender is
equal to the total interest which Lender would have received had the Stated Rate
been (but for the operation of this provision) the interest rate payable.
Thereafter, the interest rate payable for the account of Lender shall be the
Stated Rate unless and until the Stated Rate again would exceed the Maximum
Lawful Rate, in which event this provision shall again apply. In no event shall
the total interest received by Lender exceed the amount which Lender could
lawfully have received had the interest been calculated for the full term hereof
at the Maximum Lawful Rate. If Lender has received interest hereunder in excess
of the Maximum Lawful Rate, such excess amount shall be applied to the reduction
of the principal balance of the Loans or to other amounts (other than interest)
payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrower.

2.09 Interest and Fee Basis. (a) Commitment Fee and, whenever it is calculated
on the basis of the Prime Rate, interest on Base Rate Loans shall be calculated
on the basis of a 365-day (or 366-day, as the case may be) year for the actual
days elapsed; otherwise, interest shall be calculated on the basis of a 360-day
year for the actual days elapsed. Lender shall as soon as practicable notify
Borrower of each determination of LIBOR. Any change in the interest rate on a
Loan resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change in the Base Rate is
announced. Lender shall as soon as practicable notify Borrower of the effective
date and the amount of each such change in interest rate, but failure to give
such notice shall not limit or otherwise affect Lender’s entitlement to receive
interest on the Loans, and on other amounts payable hereunder, at the rate and
on the dates specified herein. Each determination of an interest rate by Lender
pursuant to any provision of this Agreement shall be conclusive and binding on
Borrower in the absence of manifest error.

 

-14-



--------------------------------------------------------------------------------

(b) Interest shall be payable for the day a Loan is made but not for the day of
any repayment thereof on the amount repaid if payment is received prior to 12:00
noon. If any principal of or interest on a Loan shall become due on a day that
is not a Business Day, such due date shall be extended to the next succeeding
Business Day and, in the case of principal, such extension of time shall be
included in computing interest payable on such principal. For purposes of the
Interest Act (Canada), the annual rate of interest or fees charged to Borrower
to which the rate calculated in accordance with this Agreement is equivalent is
the rate so calculated multiplied by a fraction, the numerator of which is the
actual number of days in the calendar year in which such calculation is made and
the denominator of which is the number of days comprising the basis on which
such interest is calculated.

2.10 Method of Payment. (a) All payments (including prepayments) by Borrower on
account of principal, interest, fees and other amounts payable hereunder shall
be made in Dollars and immediately available funds to Lender by 12:00 noon on
the date when due at the office of Lender located at the address specified in
Section 9.02 for notices to Lender or as otherwise specified by Lender to
Borrower in writing.

(b) If, on the due date for the payment of interest on any Loan or any
Commitment, Lender has not received from Borrower notice that it intends to pay
such interest or fee from another source, then Lender is authorized (but shall
not be required) to debit any deposit account of Borrower at the Lender for such
payment.

2.11 Extension of Commitment. Not less than 30 days and not more than 45 days
before the Stated Termination Date then in effect, Obligors may, by written
notice to Lender substantially in the form of Exhibit D (a “Request for
Extension”), request that the Stated Termination Date be extended for a period
of up to 364 days from the Stated Termination Date then in effect. Such request
shall not be effective unless Lender consents thereto in writing no later than
15 days prior to the Stated Termination Date. Lender may grant or withhold its
consent in its sole and absolute discretion, provided that any failure of Lender
to respond to such request in such time period shall be deemed to be a refusal
to extend. If Lender shall consent in writing as provided herein to a request to
extend the Stated Termination Date, then the Stated Termination Date shall be
extended to the date specified in such request.

2.12 Adjustments to Value. Without limiting Lender’s discretion to determine
Value (as provided in the definition of such term herein) of any item of
collateral, (i) the Value of the Collateral shall be reduced by the amount of
any claims of, and liabilities or indebtedness to, third parties secured by a
Lien on such item of Collateral, (ii) any item of Collateral as to which Lender
reasonably determines there is insufficient current information may be assigned
such Value as Lender determines in its reasonable discretion, including a Value
of zero (provided that Lender agrees that the provision of the Valuation Report
pursuant to Section 6.01(d) will constitute sufficient information regarding the
Pledged Alesco Funding Securities covered thereby), (iii) if Lender determines
that for any reason, other than its own fault, it does not possess a valid,
enforceable and perfected Lien on any item of Collateral, which Lien is senior
to all other Liens thereon, such item of Collateral may be assigned by Lender
such

 

-15-



--------------------------------------------------------------------------------

Value as Lender determines in its reasonable discretion, including a Value of
zero, and (iv) if Lender is notified by Borrower, or otherwise learning of any
event that could reasonably be expected to have a Material Adverse Effect on any
item of Collateral, such item of Collateral may be assigned such Value as Lender
in its reasonable discretion shall determine, including a Value of zero. No such
reduction in the Value of any item of Collateral shall limit Lender’s rights or
Borrower’s obligation under Sections 6.02 and 7.01.

ARTICLE III

CHANGE IN CIRCUMSTANCES

3.01 Yield Protection. If after the date hereof the introduction of, or any
change in, any Law or governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), any
interpretation thereof or compliance by Lender therewith:

(a) subjects Lender or any applicable lending office to any Tax on or from
payments due from Borrower, excluding any Taxes or Other Taxes required to be
paid by Borrower pursuant to Section 3.05 hereof, or changes the basis of
taxation of payments to Lender in respect of the Loans or other amounts due it
hereunder;

(b) imposes or increases or deems applicable any reserve (other than the Reserve
Requirement), assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, Lender or any applicable lending office; or

(c) imposes any other condition,

the result of which is to increase the cost to Lender or any applicable lending
office of making, funding or maintaining Loans, to reduce any amount received by
Lender or any applicable lending office in connection with Loans or to require
Lender or any applicable lending office to make any payment calculated by
reference to the amount of loans held or interest received by it, by an amount
deemed material by Lender, then, within fifteen days after demand by Lender,
Borrower shall pay Lender that portion of such increased cost incurred or
reduction in amount received that Lender determines is attributable to making,
funding and/or maintaining the Loans and/or the Commitment.

3.02 Changes in Capital Adequacy Regulations. If Lender determines that, after
the date hereof, the adoption or implementation of any applicable Law regarding
capital requirements for banks or bank holding companies, or any change therein
(including, without limitation, any change according to a prescribed schedule of
increasing requirements, whether or not known on the date hereof), or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any request or directive of
any such Person regarding capital adequacy (whether or not having the force of
law) has the effect of reducing the return on Lender’s capital to a level below
that which Lender could have achieved (taking into consideration Lender’s
policies with respect to capital adequacy

 

-16-



--------------------------------------------------------------------------------

immediately before such adoption, implementation, change or compliance and
assuming that Lender’s capital was fully utilized prior to such adoption,
implementation, change or compliance) but for such adoption, implementation,
change or compliance as a consequence of Lender’s Commitment or outstanding
Loans by any amount deemed by Lender to be material, Borrower shall pay to
Lender from time to time on demand, as an additional fee, such amount as Lender
determines to be necessary to compensate it for such reduction. The
determination by Lender of such amount shall be conclusive in the absence of
manifest error. Lender may use any reasonable averaging and attribution methods.

3.03 Availability of Eurodollar Loans. If Lender determines that the making or
maintenance of Eurodollar Loans would violate any applicable Law, whether or not
having the force of law, or if Lender determines that funds of a type and
maturity appropriate to match fund Eurodollar Loans are not available, then the
availability of Eurodollar Loans shall be suspended, any requested Eurodollar
Loan shall be made as a Base Rate Loan and any outstanding Eurodollar Loans
shall be converted to Base Rate Loans at the end of the then current Interest
Period therefor or at such earlier time as may be required by applicable Law.

3.04 Funding Reimbursement. If any payment of a Eurodollar Loan occurs on a date
that is not the last day of an Interest Period for such Eurodollar Loan, whether
because of demand for payment, acceleration, mandatory prepayment, optional
prepayment or otherwise, (including a Cleanup Payment), or a Eurodollar Loan is
not made on the date specified by Borrower for any reason other than default by
Lender, Borrower shall reimburse Lender for any loss or cost (excluding lost
profits) incurred by it resulting therefrom, including (but not limited to) any
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurodollar Loan.

3.05 Taxes. (a) Any and all payments by Borrower hereunder or under the Note
shall be made free and clear of, and without deduction for, any and all Taxes
now or hereafter imposed. If Borrower shall be required by law to deduct or
withhold Taxes from or in respect of any sum payable hereunder or under the
Note, (i) Borrower shall pay Lender such additional amount as may be necessary
in order that the net amount received by Lender after every required deduction
or withholding (including any required deduction from, or withholding with
respect to, any such additional amount) shall equal the amount Lender would have
received had no such deduction or withholding been made, (ii) Borrower shall
make such deduction or withholding, (iii) Borrower shall pay the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable Law, and (iv) Borrower shall obtain and deliver to
Lender official receipts from the relevant taxing authority evidencing such
payment, a copy of the return reporting such payment, or other evidence of such
payment satisfactory to Lender in its sole discretion.

(b) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes and all other excise or property taxes, charges or similar
levies (excluding any tax on any transfer or assignment of, or any participation
in, this Agreement, the Note or any other Credit Document (or any portion
thereof) that is not made or granted at Borrower’s request) which arise from any
payment made hereunder or under the Note or from the execution or delivery of,
or otherwise with respect to, this Agreement, the Note or any other Credit
Document (“Other Taxes”). Within 30 days after payment by Borrower of any Other
Taxes

 

-17-



--------------------------------------------------------------------------------

pursuant to this Section 3.05(b), Borrower shall obtain and deliver to Lender
official receipts from the relevant taxing authority evidencing such payment, a
copy of the return reporting such payment, or other evidence of such payment
satisfactory to Lender in its sole discretion.

(c) Borrower will indemnify Lender for the full amount of Taxes or Other Taxes
required to be paid by Borrower pursuant to Section 3.05(a) or 3.05(b) but which
are asserted directly against Lender and paid by Lender in respect of any
payment hereunder or the execution and delivery of any Credit Document
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.05), and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 15 days after the date Lender makes
demand therefor, accompanied by a certificate of Lender setting forth in
reasonable detail the amount to be paid to it under this paragraph (c), which
certificate shall be, absent manifest error, prima facie evidence of such
amount. Nothing contained herein shall impose any obligation on Lender to apply
for any refund or credit, or disclose to Borrower or any other Person its tax
returns or any document or information regarding or containing its proprietary
information with respect to its tax affairs and computations.

3.06 Lender Statements, Survival of Indemnity. To the extent reasonably
possible, Lender shall (upon Borrower’s written request and agreement to
reimburse Lender for its costs and expenses incurred in connection therewith)
designate an alternate lending office with respect to Eurodollar Loans to reduce
any liability of Borrower to Lender under Sections 3.01 and 3.02 or to avoid the
unavailability of Eurodollar Loans under Section 3.03, so long as such
designation is not, in Lender’s judgment, disadvantageous to Lender. Lender
shall deliver to Borrower a written statement as to the amount due (if any)
under Section 3.01, 3.02 or 3.04. Such written statement shall set forth in
reasonable detail the calculations upon which Lender determined such amount and
shall be final, conclusive and binding on Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though Lender funded such Eurodollar Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the LIBOR applicable to such Loan,
whether or not that is in fact the case. Unless otherwise provided herein, the
amount specified in any such written statement shall be payable on demand after
the receipt by Borrower of the written statement. Borrower’s obligations under
Sections 3.01, 3.02, 3.04 and 3.05 shall survive the payment of the Obligations
and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions Precedent to Initial Loan. Lender’s obligation to make the
initial Loan hereunder is subject to the fulfillment, to the satisfaction of
Lender and its counsel, of each of the following conditions:

(a) Lender shall have received the following, each (as applicable) duly executed
and in form and substance satisfactory to Lender in its sole discretion:

(i) the Note, duly executed by Borrower, payable to the order of Lender;

 

-18-



--------------------------------------------------------------------------------

(ii) the Security Agreement duly executed by Borrower and all documents
contemplated thereby;

(iii) the Dain Control Agreement duly executed by Borrower and Dain;

(iv) a copy of the Dain Account Agreement;

(v) copy of the Certificate of Formation and LLC Agreement of Borrower as then
in effect;

(vi) copy of the Trust Agreement of Guarantor as then in effect;

(vii) a copy of the Management Agreement as in effect on the date hereof;

(viii) certified copies of (A) resolutions of the Board of Managers of Borrower
and of the Board of Trustees of Guarantor authorizing and approving the
execution, delivery and performance by Borrower and Guarantor of this Agreement
and the other Credit Documents and the borrowings hereunder, and (B) documents
evidencing all other necessary actions and governmental approvals, if any, with
respect to this Agreement and any other Credit Document and the transactions
contemplated hereby and thereby;

(ix) a certificate of Borrower, executed by an authorized officer, certifying
the names, titles and true signatures of the officers of Borrower authorized to
sign this Agreement or any other Credit Document to which Borrower is a party
and to make Borrowings hereunder and otherwise to act on behalf of Borrower
hereunder and stating that Lender is authorized to rely thereon until notified
of any change by Borrower.

(x) a certificate of Guarantor, executed by an authorized officer, certifying
the names, titles and true signatures of the officers of Guarantor authorized to
sign this Agreement or any other Credit Document to which Guarantor is a party
and authorized to act on behalf of Guarantor hereunder and stating that Lender
is entitled to rely thereon until notified of any change by Guarantor in
writing;

(xi) a certificate issued by the Secretary of State of Delaware, dated a date
not more than ten Business Days prior to the Closing Date, as to the valid
existence and good standing of Borrower;

(xii) a certificate issued by the Secretary of State of the State of Maryland
dated a date not more than ten Business Days prior to the Closing Date, as to
the valid existence and good standing of Guarantor;

(xiii) written opinion(s) of counsel to Borrower and Guarantor;

 

-19-



--------------------------------------------------------------------------------

(xiv) evidence that not less than 34,530 Alesco Funding Preferred Shares are
credited to the Dain Account.

(xv) evidence of the due filing in each appropriate jurisdiction of such
documents, and the taking of all such other actions, as the Bank shall specify
to obtain a first priority, perfected Lien on the Collateral;

(xvi) the results of tax, judgment and lien searches on Borrower in all
jurisdictions specified by Lender, each dated a date not more than ten Business
Days prior to the Closing Date;

(xvii) a copy of a Valuation Report as of a date not more than five (5) Business
Days prior to the initial Borrowing Date.

(xviii) if available, a copy of the Sunset Financial Merger Agreement; and

(xix) such other approvals, opinions and documents relating to the organization,
existence and good standing of each Obligor, this Agreement and the transactions
contemplated hereby as Lender shall have requested.

(b) Borrower shall have reimbursed Lender for legal fees incurred by Lender
pursuant to Section 9.04 that have been invoiced to Borrower.

4.02 Conditions Precedent to Each Loan. Lender shall not be required to make any
Loan (including the initial Loan), to continue a Loan for an additional Interest
Period or to convert Loans of one Type to the other Type, unless on the
applicable Credit Date:

(a) Lender has received, in the case of (i) the making of a Loan, the relevant
Notice of Borrowing, or (ii) the conversion of a Loan, the relevant Notice of
Conversion, in each case duly executed by Borrower;

(b) no Default exists or would result from such borrowing or the application of
the proceeds thereof, such continuation or such conversion;

(c) each Obligor’s representations and warranties contained in Article V or in
the Security Agreement, are true and correct in all material respects on and as
of such Credit Date as though made on and as of such Credit Date;

(d) there has not been promulgated, enacted, entered or enforced by any
governmental or regulatory authority, body or entity any Law applicable to the
transactions contemplated hereby, nor is there pending any action or proceeding
by or before any such authority, body or entity involving a substantial
likelihood of an order, that would prohibit, restrict, delay or otherwise
materially affect the execution, delivery, performance or enforceability of the
Credit Documents, or the making of the Loans or the enforceability, perfection
or priority of Lender’s Lien on the Collateral;

(e) Lender has received from counsel to Borrower and Guarantor (who shall be
reasonably satisfactory to Lender) a written opinion, in form and substance

 

-20-



--------------------------------------------------------------------------------

satisfactory to Lender, addressed to Lender and dated the date of such
borrowing, conversion or continuation covering such matters incident to the
transactions contemplated hereby as Lender may request, if as a result of a
change in Law or change in other circumstances, Lender has requested such an
opinion;

(f) all legal matters incident to the making, continuation or conversion of such
Loan are satisfactory to Lender and its counsel; and

(g) there shall have occurred no event, condition or circumstance which Lender
reasonably determines constitutes, or could constitute, a Material Adverse
Effect.

Each borrowing, continuation or conversion of a Loan shall constitute a
representation and warranty by Borrower that the conditions contained in
Sections 4.02 (b), (c), and (d) have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower and Guarantor represent and warrant, jointly and severally, to Lender
on and as of the date hereof and each Credit Date that:

5.01 Existence and Good Standing; Trust Agreement; Subsidiaries. Borrower is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware. Guarantor is a real estate investment trust duly
organized, validly existing and in good standing under the laws of Maryland.
Each Obligor is duly qualified and in good standing as a foreign company in each
other jurisdiction in which its ownership or leasing of property or the conduct
of its business requires it to so qualify or be licensed and where failure so to
qualify and be in good standing or to be licensed could have a Material Adverse
Effect. The Borrower has all requisite power and authority to own the
Collateral, and each Obligor has the requisite power and authority to own or
lease and operate its other properties, and to carry on its business as now
conducted and as proposed to be conducted. Guarantor qualifies as a real estate
investment trust under Section 856 of the Code. The LLC Agreement and the Trust
Agreement are each in full force and effect. The copies of the LLC Agreement and
the Trust Agreement delivered to Lender pursuant to Section 4.01 are true and
correct copies thereof as in effect on the date hereof. Guarantor owns all
outstanding capital stock of Borrower. Schedule 5.01 sets forth as of the date
hereof a list of all Subsidiaries of Borrower on the date hereof and its
percentage ownership interest therein.

5.02 Power and Authority; No Conflict. The execution, delivery and performance
by each Obligor of this Agreement and the other Credit Documents to which it is
a party, and the grant by Borrower to Lender of the Lien contemplated hereby
with respect to the Collateral, are within its powers, have been duly authorized
by all necessary action of the relevant Obligor and do not (a) contravene or
violate the LLC Agreement or Trust Agreement, as applicable, (b) contravene or
violate any contractual restriction binding on the relevant Obligor or require
any consent under any agreement or instrument to which it or any of its
Affiliates is a

 

-21-



--------------------------------------------------------------------------------

party or by which it or any of its properties or assets is bound, (c) result in
or require the creation or imposition of any Lien upon any property or assets of
any Obligor other than Liens permitted by Section 6.02(c), or (d) violate any
Law, order, writ, judgment, injunction, decree, determination or award.

5.03 No Filings or Approvals. Except for any filings specifically provided for
in the Security Agreement or in Section 4.01 hereof, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption or waiver by, any governmental or regulatory
authority, body or entity or any other third party (except such as have been
obtained or made and are in full force and effect) is required to authorize, or
is required in connection with (a) the execution, delivery and performance by an
Obligor of any Credit Document to which it is a party or the grant of the
Security Interest to the Lender under (and as defined in) the Security
Agreement, (b) the legality, validity, binding effect or enforceability of any
Credit Document, or (c) the validity, enforceability, perfection or priority of
any Lien created under any Credit Document.

5.04 Execution; Validity. This Agreement and the other Credit Documents have
been duly executed and delivered and are, and any other Credit Document entered
into after the date hereof will be duly executed and delivered and will be,
legal, valid and binding obligations of each Obligor party thereto, enforceable
against such Obligor in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar Law affecting
the enforcement of creditors’ rights generally or by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

5.05 Financial Statements; No Material Adverse Effect. (a) The audited
consolidated financial statements of Guarantor and the unaudited consolidated
financial statements of Borrower as at and for fiscal year ended December 31,
2005, the audited consolidated financial statements of the Guarantor for the two
months ended March 31, 2006 and the unaudited consolidated financial statements
of each Obligor for the five-month period ended June 30, 2006, heretofore
delivered to Lender, fairly present, in accordance with GAAP, the consolidated
financial condition and results of operations of such Obligor as of the dates
thereof and for the periods covered thereby. There are no material liabilities,
contingent or otherwise, of either Obligor or its Subsidiaries which are not
reflected in such financial statements or the notes thereto.

(b) There has occurred no material adverse change in the financial condition or
results of operations of either Obligor from those reflected in its financial
statements referred to in Section 5.05(a), and there does not exist on the date
hereof, and there has not occurred since the date of such financial statements,
any event, condition or circumstance which has or can reasonably be expected to
have, a Material Adverse Effect.

5.06 No Litigation. There is no pending or threatened action or proceeding
affecting an Obligor before any court, governmental agency or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Credit Document.

 

-22-



--------------------------------------------------------------------------------

5.07 Not a Regulated Borrower. Neither Obligor is (i) an “investment company” or
a Person “controlled by” an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended, required to register under such
act or (ii) a “holding company” or an “affiliate” of a “holding company” or a
“subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended.

5.08 Compliance with Law, Agreements, Etc.

(a) Each of Obligor and its Subsidiaries is, and since the date of its formation
has been, in compliance with all Laws binding on or applicable to it or its
properties except for any such noncompliance which could not reasonably be
expected to have a Material Adverse Effect.

(b) Each material agreement or instrument to which an Obligor is a party or
which relates to the Collateral is in full force and effect, and Borrower is not
in default under any provision of any such material agreement or instrument.

(c) All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of each Obligor and each of its
Subsidiaries have been duly obtained and are in full force and effect except
where the failure to obtain and maintain any of the foregoing would not have a
Material Adverse Effect. There are no restrictions or requirements which limit
either Obligor’s ability lawfully to conduct its business or perform its
obligations under this Agreement or any other Credit Document.

5.09 Good Title. Borrower has good and marketable title to all Collateral and
good and marketable title to, or valid leasehold interests in, all its other
material properties and assets, and Guarantor has good and marketable title to,
or a valid leasehold interest in, all of its material properties and assets, in
each case free and clear of Liens other than Liens permitted by Section 6.02(c)
and (in the case of assets other than the Collateral) Liens set forth on
Schedule 5.09. Except as set forth on Schedule 5.09, no Obligor has made any
registrations, filings or recordations in any jurisdiction evidencing or
referring to a Lien on any Collateral, including but not limited to UCC-1
financing statements.

5.10 Taxes. Each Obligor and its Subsidiaries has filed all income tax returns
and all other material tax returns that are required to be filed by it in all
jurisdictions and has paid all taxes, assessments, claims, governmental charges
or levies imposed on it or its properties, except for taxes contested in good
faith as to which adequate reserves have been provided in accordance with GAAP.
No Obligor nor any of its Subsidiaries has entered into any agreement or waiver
or been requested to enter into any agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of such Obligor or
such Subsidiary or is aware of any circumstances that would cause the taxable
years or other taxable periods of such Obligor or such Subsidiary not to be
subject to the normally applicable statute of limitations.

 

-23-



--------------------------------------------------------------------------------

5.11 Margin Regulations. (a) No Obligor nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b) None of the Pledged Alesco Funding Securities constitutes Margin Stock. None
of the transactions contemplated hereby, including the borrowings hereunder and
the use of any of the proceeds of the Loans, violates or will violate any
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System. No part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
acquire Margin Stock or for any purpose that would result in a violation of said
Regulations T, U, or X. Immediately following the making and application of each
Loan, not more than 25% of the value of the assets of Borrower will consist of
Margin Stock, and none of the Collateral includes or will include Margin Stock.

5.12 Material Adverse Effect. Except as disclosed to Lender in writing prior to
the date hereof, no Obligor has knowledge of event or circumstance that could
reasonably be expected to have a Material Adverse Effect.

5.13 No Immunity from Jurisdiction. No Obligor, nor any of its assets,
properties or revenues, has any right of immunity on the grounds of sovereignty
or otherwise from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the Law of any jurisdiction.

5.14 Ranking of Loans; Debt. The Borrower’s obligations to repay the Loans and
Guarantor’s obligations under Article VIII, and each Obligor’s other obligations
hereunder, constitute direct, general, unconditional and unsubordinated
obligations of such Obligor. On the date hereof no Obligor has any Debt, other
than Debt under the Credit Documents and Debt set forth for such Obligor on
Schedule 5.14.

5.15 Management Agreement. The Management Agreement is in full force and effect
and neither Guarantor nor, to Guarantor’s knowledge, Cohen Brothers Management
is in default thereunder. The copy of the Management Agreement delivered to
Lender pursuant to Section 4.01 is a true and correct copy thereof as in effect
on the date hereof.

5.16 Dain Account. The Dain Account Agreement is in full force and effect and
the Dain Account has been duly established pursuant thereto. Borrower and Dain
are the sole parties to the Dain Account Agreement, and Lender and (to the
limited extent provided in the Dain Control Agreement) Borrower are the sole
Persons entitled to originate entitlement orders in respect of the Dain Account
or security entitlements relating thereto. Cohen Securities has no interest in
the Dain Account. The copy of the Dain Account Agreement delivered to Lender
pursuant to Section 4.01(a)(iv) is a true and correct copy thereof. Neither
Borrower nor to Borrower’s knowledge, Dain is a default under the Dain Account.
The number of Alesco Funding Preferred Shares credited to the Dain Account on
the Closing Date is not less than 34,530.

 

-24-



--------------------------------------------------------------------------------

5.17 Accurate Information. All information provided to Lender with respect to
each Obligor and its Affiliates or its or their assets, including the
Collateral, or with respect to Alesco Funding or Cohen Brothers Management, by
or on behalf of an Obligor, Alesco Funding or Cohen Brothers Management, in
connection with the negotiation, execution and delivery of this Agreement and
the other Credit Documents or the transactions contemplated hereby and thereby
was (or will be), on or as of the applicable date of provision thereof, complete
and correct in all material respects and does not (or will not) contain any
untrue statement of a material fact or omit to state a fact necessary to make
the statements contained therein not misleading in light of the time and
circumstances under which such statements were made.

ARTICLE VI

COVENANTS

6.01 Affirmative Covenants. So long as the Commitment is in effect and until the
full payment and performance of all of the Obligations, the Obligors agree,
jointly and severally, that, unless Lender otherwise consents in writing:

(a) Existence, Compliance with Laws. Each Obligor will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence, rights and franchises and remain or
become qualified to engage in business and in good standing in all jurisdictions
in which the character of its properties or the transaction of its business
makes such qualification necessary, except where the failure to be so qualified
or in good standing would not reasonably be expected to have a Material Adverse
Effect and except that the survivor of the Sunset Financial Merger may be Sunset
Financial or an Affiliate thereof. Each Obligor will, and will cause each of its
Subsidiaries to, observe and comply in all material respects with all Laws that
now or at any time hereafter may be applicable to it, noncompliance with which
would reasonably be expected to have a Material Adverse Effect except for those
Laws the necessity of compliance with which is being contested in good faith by
appropriate proceedings provided such contest does not pose risk of forfeiture
or impairment of any Collateral or impairment of the validity, perfection or
priority of Lender’s Lien thereon.

(b) Preservation of Rights. Each Obligor will, and will cause each of its
Subsidiaries to, preserve all of its rights, licenses and other assets that are
used or useful in the conduct of its business.

(c) Financial Information and Reports, Notices. Each Obligor will keep proper
books, records and accounts in which full, true and correct entries will be made
of all dealings or transactions of or in relation to its business and affairs in
accordance with GAAP and Guarantor will furnish to Lender the following:

(i) as soon as available and in any event within 90 days after the end of each
fiscal year of Guarantor, the audited consolidated financial statements of the
Guarantor and its Subsidiaries, and the unaudited consolidated financial
statements of Borrower and its Subsidiaries, for such fiscal year, which
financial statements shall

 

-25-



--------------------------------------------------------------------------------

include a statement of financial position as of the end of such fiscal year and
statements of operations and of cash flows for such fiscal year, all setting
forth in comparative form the corresponding figures from the previous fiscal
year, all prepared in conformity with GAAP and accompanied (in the case of
Guarantor’s financial statements) by an unqualified report and opinion of
independent certified public accountants of national standing and reputation,
which shall state that such financial statements, in the opinion of such
accountants, fairly present the financial position of Borrower and its
Subsidiaries as of the date thereof and the results of its operations and cash
flows for the period covered thereby in conformity with GAAP;

(ii) as soon as available but in any event within 45 days after the end of each
fiscal quarter of each Obligor, the consolidated financial statements of such
Obligor and its Subsidiaries for such quarter and for the portion of the fiscal
year then ended, which financial statements shall include a statement of
financial position as of the end of such fiscal quarter and a statement of
operation and cash flows for such fiscal quarter and fiscal period and shall be
prepared in accordance with GAAP (subject to normal year-end audit adjustments);

(iii) Together with the financial statements referred to in clauses (i) and
(ii) above, a certificate of the Chief Financial Officer of Guarantor
(x) certifying that said financial statements have been prepared in accordance
with GAAP (subject, in the case of the financial statements referred to in
clause (ii) above, to normal year-end audit adjustments) and fairly present the
financial condition and results of operation and cash flows of each Obligor and
its subsidiaries as at the end of and for the periods covered thereby, and
(y) containing calculations showing Guarantor’s compliance with the provisions
of Section 6.02(a) and (z) stating there does not exist as of the date of such
certificate, and that there has not occurred during the period covered by the
financial statements referred to in such certificate, any Default (or if a
Default exists or has occurred describing the nature thereof and the action
which the Obligors have taken or proposes to take in respect thereof), and if
such financial statements are delivered to Lender after the occurrence of the
Sunset Financial Merger but the period covered thereby ends prior to the Sunset
Financial Merger, pro forma balance sheet and statement of operations reflecting
the effect of the Sunset Financial Merger as if it occurred on the last day of
such fiscal period;

(iv) as soon as possible and in any event within two Business Days after an
Obligor obtains actual knowledge of the occurrence of:

(A) any Default that has occurred and is continuing,

(B) any actual or threatened litigation involving an Obligor or any Subsidiary
thereof, Cohen Brothers Management or Alesco Funding that, if adversely
determined to such Obligor, such Subsidiary, Cohen Brothers Management or Alesco
Funding, could have a Material Adverse Effect,

 

-26-



--------------------------------------------------------------------------------

(C) any insolvency of Alesco Funding or any event or circumstance which has, or
could reasonably be expected to have, a Material Adverse Effect,

(D) any default by Borrower or Dain under the Dain Account Agreement; or

(E) the Dain Account or any other Collateral Account becoming subject to any
writ of garnishment, attachment or execution, restraining order or similar court
process of

a statement of a Responsible Officer of such Obligor setting forth the details
thereof and the action Borrower has taken and proposes to take with respect
thereto;

(v) at least 10 days’ prior written notice of any proposed change to the Dain
Account Agreement;

(vi) at least 30 days’ prior written notice of any proposed amendment of the LLC
Agreement, the Trust Agreement or the Management Agreement together with copies
of the proposed amendment;

(vii) at least 30 days’ prior written notice of any proposed Change in
Management;

(viii) promptly, copies of all financial statements and reports furnished by
Guarantor or Alesco Funding to holders of its securities;

(ix) promptly after Lender’s request therefor, the then most recent annual and
interim financial statements of Sunset Financial available to Borrower; and

(x) promptly after request therefor, such other business and financial
information respecting the financial or other condition or operations of an
Obligor or any of its Subsidiaries or any Consolidated VIE or Sunset Financial
as Lender may from time to time reasonably request.

(d) Valuation Reports. Not later than five (5) Business Days after the end of
each calendar month, and not later than five (5) days after any request by
Lender therefor, a report of [Merrill Lynch] (or such other valuation expert as
Lender shall specify if [Merrill Lynch] cease to issue Valuation Reports) in
reasonable detail satisfactory to Lender (a “Valuation Report”) setting forth
(i) the value of the Pledged Alesco Funding Securities constituting part of the
Collateral, (ii) the basis for such valuation and (iii) the manner in which such
value was determined (including any assumptions made in determining such value).

(e) Change in Nature of Business. Guarantor will remain qualified as, and
principally engaged in the business as, a real estate investment trust under
Section 856 of the Code investing primarily in securities that evidence
ownership in collateralized debt obligations or collateralized loan obligations.

 

-27-



--------------------------------------------------------------------------------

(f) Use of Proceeds. Borrower will use the proceeds of the Loans for operating
and working capital purposes. Borrower will not use any proceeds of the Loans to
pay dividends or other distributions to Guarantor. Borrower shall specify in
each Borrowing Notice the purpose for which such borrowing is made.

(g) Payment of Taxes, Etc. Each Obligor will, and will cause each of its
Subsidiaries to, pay and discharge, before the same become delinquent, all
taxes, assessments, claims and governmental charges or levies imposed upon it or
upon its property; provided that no Obligor or its Subsidiaries shall be
required to pay or discharge any such tax, assessment, claim or charge if
(i) such tax, assessment or claim is being diligently contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, and (ii) such failure to pay does not create a risk of forfeiture or
loss of the Collateral or the impairment of Lender’s Lien thereon.

(h) Visitation Rights. Each Obligor will, at any reasonable time during normal
business hours and upon reasonable prior notice, from time to time permit Lender
or any agent or representative thereof to (i) visit the properties and offices
of such Obligor and discuss the affairs, finances, assets and accounts of such
Obligor, its Subsidiaries and any Consolidated VIEs with any of its officers or
directors and examine and make copies of and abstracts from its records and
books of account, and (ii) discuss the affairs, finances, assets and accounts of
such Obligor, its Subsidiaries and any Consolidated VIEs with its accountants,
including any independent certified public accountants retained by such Obligor.

(i) Management Agreement. Guarantor will notify Lender of any default by
Guarantor or Cohen Brothers Management under the Management Agreement promptly
upon Guarantor acquiring knowledge thereof, and Guarantor will deliver to Lender
copies of all notices delivered or received by Guarantor asserting the existence
of a default under the Management Agreement or purporting to terminate the
Management Agreement.

(j) Sunset Financial Merger. Guarantor will deliver to Lender a copy of the
proposed Sunset Financial Merger Agreement and each proposed amendment thereto
at least 10 Business Days prior to the execution thereof by Guarantor, and
Guarantor will deliver to Lender a copy of the executed Sunset Financial Merger
Agreement, and each amendment thereto or waiver of Sunset Financial’s
obligations thereunder, no later than 10 Business Days after the execution
thereof by Guarantor. At least 10 Business Days (and not more than 30 Business
Days) prior to the Sunset Financial Merger Borrower shall deliver to Lender a
UCC, tax and judgment lien search with respect to Sunset Financial showing that
there exists no Liens on the assets of Sunset Financial and its Subsidiaries
that could upon the consummation of the Sunset Financial Merger become a Lien on
the Collateral or other assets of Borrower or Guarantor other than (i) Permitted
Liens and (ii) Liens which Lender notifies Borrower in writing are acceptable to
Lender in its sole discretion. Guarantor will give prompt written notice to
Lender of the occurrence of the Sunset Financial Merger and will concurrently
therewith deliver to Lender pro-forma financial statements showing Borrower’s
financial condition and results of operations as though the Sunset Financial
Merger occurred on the last day of the then most recent fiscal period for which
financial statements of Guarantor have been delivered to Lender. If Lender
determines and notifies Guarantor that any terms of the proposed Sunset
Financial Merger Agreement or any proposed amendment thereto are not
satisfactory to Lender and Guarantor

 

-28-



--------------------------------------------------------------------------------

nevertheless executes and delivers the Sunset Financial Merger Agreement or any
amendment thereto containing such objectionable terms, Lender may terminate the
Commitment and require Borrower to immediately prepay the Loans all accrued
interest thereon and all fees and other amounts payable hereunder.

6.02 Negative Covenants. So long as the Commitment is in effect and until the
full payment and performance of all of the Obligations, the Obligors agree,
jointly and severally, that, unless Lender otherwise consents in writing:

(a) Shareholders Equity. Guarantor will not permit Shareholders Equity to be
less than $85,000,000 at any time.

(b) Debt. The Obligors will not, and will not cause or permit any of their
respective Subsidiaries to, incur, create, assume or suffer to exist any Debt
except:

(i) Debt hereunder;

(ii) Debt incurred in connection with the purchase by Borrower or one of its
Subsidiaries of securities, specifically including, without limitation, trust
preferred securities, that are to be packaged into a Collateralized Debt
Obligation, a Collateralized Loan Obligation, warehouse lines entered into in
connection therewith, or any other similar structured finance transactions,
including that Debt, if any, which is required to be included in Borrower’s or
Guarantor’s consolidated financial statements pursuant to GAAP or the Financial
Accounting Standards Board’s Interpretation Number 46; and

(iii) Debt described in Schedule 5.14.

(c) Liens. The Obligors will not, and will not permit any of their respective
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any item
of Collateral or any of their other assets, whether now owned or hereafter
acquired, except:

(i) Liens in favor of Lender created under the Credit Documents;

(ii) Liens described in Schedule 5.09;

(iii) Liens created in connection with transactions described in
Section 6.02(b)(ii) above on property other than the Collateral; and

(iv) Liens imposed by law for taxes that are not yet due or are being contested
in good faith by appropriate proceedings.

(d) Mergers, Transfer of Assets, Etc. No Obligor will, and no Obligor will
permit any of its Subsidiaries to, merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of, whether in one transaction or in a
series of transactions, all or substantially all of its property and assets
(whether now owned or hereafter acquired) to, any Person; provided that (i) any
of an Obligor’s Subsidiaries may merge or consolidate with or into (or convey,
transfer, lease or otherwise dispose of all or substantially all of its property
and assets to) such

 

-29-



--------------------------------------------------------------------------------

Obligor or any wholly-owned Subsidiary of such Obligor and (ii) Guarantor may
enter into and consummate the Sunset Financial Merger; if, in each such case,
(x) no Default has occurred and is continuing at the time of such merger
consolidation, disposition and (y) in the case of any merger, consolidation, or
transfer of assets referred to in clause (d) above to which an Obligor is a
party, such Obligor is the surviving company and (z) if Guarantor is not the
surviving company in Sunset Financial Merger, then the surviving company assumes
all obligations of Guarantor hereunder pursuant to an instrument in writing
satisfactory in form and substance to Lender.

(e) Dividends, Etc. If there exists any Default, no Obligor will declare or make
any dividend payment or other distribution of assets, property, cash, rights,
obligations or securities on account of any equity interests of such Obligor, or
purchase, redeem, retire or otherwise acquire for value any equity interests of
such Obligor, or any warrants, rights or options to acquire any such interests
or shares, now or hereafter outstanding. Borrower shall not in any event,
whether or not a Default exists, use any proceeds of the Loan to make any
Restricted Payments.

(f) Advances and Investments. The Obligors will not, and will not permit any of
their respective Subsidiaries to, lend money or credit or make advances to any
Person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any other Person, except
for capital contributions to its Subsidiaries, provided that no such investment
may in any event be made if there exists any Default.

(g) LLC Agreement and Trust Agreement. Borrower will not amend or modify the LLC
Agreement and Guarantor will not amend or modify the Trust Agreement, in a
manner which would have a Material Adverse Effect.

(h) Management Agreement. Guarantor will not terminate, or consent to the
termination of, the Management Agreement. Guarantor will not amend or modify the
Management Agreement if such amendment or modification would have a Material
Adverse Effect.

(i) Voluntary Payments and Modification of Debt. The Obligors will not, and will
not permit any of their respective Subsidiaries to, (i) make any voluntary or
optional payment or prepayment on or redemption or acquisition for value of any
Debt other than any amounts outstanding hereunder or under the other Credit
Documents (including but not limited to by way of depositing with the trustee
with respect thereto money or securities before the due date thereof for the
purpose of paying such Debt when due), or (ii) amend or modify, or permit the
amendment or modification of, any provision of any Debt or of any agreement
(including but not limited to any purchase agreement, subscription agreement,
indenture, loan agreement or security agreement) relating to any Debt. The
foregoing restrictions in the paragraph (i) shall not apply to Collateralized
Debt Obligations or Collateralized Loan Obligations incurred by Subsidiaries of
the Obligors in the ordinary course of business.

(j) Restrictions of Subsidiary Dividends and Distributions. The Obligors will
not, and will not permit any of their respective Subsidiaries to, directly or
indirectly, create or cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make any other distributions on its capital stock or any

 

-30-



--------------------------------------------------------------------------------

other interest or participation in its profits owned by an Obligor or any
Subsidiary of an Obligor, or pay any Debt owed to an Obligor or a Subsidiary of
an Obligor, (ii) make loans or advances to an Obligor, or (iii) transfer any of
its properties or assets to an Obligor, except for such encumbrances or
restrictions existing under or by reason of (x) applicable Law, (y) this
Agreement, or (z) any other Credit Document.

(k) Sunset Financial Merger. Guarantor will not consummate the Sunset Financial
Merger if there exists, or after giving effect to the Sunset Financial Merger
there would exist, an Event of Default or if the consummation of the Sunset
Financial Merger would impair or otherwise adversely affect the validity,
perfection or priority of the Lender’s security interest in the Pledged Alesco
Funding Securities or other Collateral.

(l) Dain Account. Borrower will not terminate or cancel the Dain Account or
originate any entitlement orders in respect of any financial assets credited
thereto.

(m) Transactions with Affiliates. No Obligor will, directly or indirectly,
(i) make any investment in an Affiliate of an Obligor (whether by means of share
purchase, capital contribution, loan, advance or any other extension of credit,
including repurchase agreements, securities lending transactions or any other
transaction, deposit, or otherwise, including any agreement or commitment to
enter into any of the foregoing) or (ii) transfer, sell, lease, assign or
otherwise dispose of any tangible or intangible property to an Affiliate or
enter into any other transaction, directly or indirectly, with or for the
benefit of an Affiliate (including but not limited to Guaranties and assumptions
of obligations of an Affiliate) except (x) the Management Agreement and
(y) transactions constituting investments in an entity engaged in a
Collateralized Debt Obligation or Collateralized Loan Obligation, structured
finance transaction or any other similar transaction, including investments of
restricted cash securing any Subsidiary’s obligations under a “warehouse” credit
facility entered into in connection with a Collateralized Debt Obligation or
Collateralized Loan Obligation and any guaranty required in connection
therewith; provided that (i) any Affiliate who is an individual may serve as a
director, officer, manager or employee of, or otherwise have management
authority with respect to, an Obligor or any of its Subsidiaries or other
Affiliates and receive reasonable compensation for his or her services in such
capacity, (ii) an Obligor may enter into transactions with Affiliates of an
Obligor providing for the leasing of property, the rendering or receipt of
services or the purchase or sale of tangible or intangible property in the
ordinary course of business if (x) the monetary and business terms of such
transaction are substantially as advantageous to Borrower as the monetary and
business terms which would obtain in a comparable transaction by Borrower with a
Person who is not an Affiliate of Borrower and (y) such transaction is of the
kind that would be entered into by a prudent Person in the position of Borrower
with a Person that is not one of its Affiliates and (iii) Guarantor may make
capital contributions to Borrower and (subject to the provisions of the
Section 6.01(f) and 6.02(e)) Borrower may pay dividends to Guarantor. Obligors
and their respective Subsidiaries will not be party to any tax sharing or
similar arrangement if the effect of such arrangement would be to increase the
tax liability or adversely affect the cash flow or any tax loss carry forward
(or other tax benefit) of the Obligors in an amount greater than would have been
the case in the absence of such an arrangement.

 

-31-



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS

7.01 Events of Default. If any one or more of the following events (“Events of
Default”) occurs and is continuing:

(a) Borrower fails to pay when due any principal of any Loan, including any
Cleanup Payment when due and any payment required by Section 6.01(j);

(b) Borrower fails to pay when due any interest on any Loan or any Obligor fails
to pay when due any other amount payable hereunder or under any other Credit
Document (other than principal), and such failure remains unremedied for
three (3) Business Days;

(c) any representation or warranty made by an Obligor herein or in any other
Credit Document or by an Obligor (or any officers or representatives thereof) in
connection with this Agreement or any other Credit Document is incorrect in any
material respect when made or deemed to have been made;

(d) an Obligor fails to perform or observe any term, covenant or agreement
contained in Section 6.01(a) (with respect to itself), 6.01(d), 6.01(e), 6.01(j)
or 6.02;

(e) an Obligor fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Credit Document on its part to be
performed or observed and such failure remains unremedied for thirty
(30) Business Days after notice thereof has been given to Borrower by Lender;

(f) an Obligor fails to pay all or any portion of the principal of any Debt of
such Obligor (other than the Loans) for or in respect of borrowed money that is
outstanding in an aggregate principal amount of at least $2,000,000 when the
same becomes due and payable (whether at scheduled maturity, by required
prepayment, acceleration, demand or otherwise); or any event occurs or condition
exists under any agreement or instrument relating to any such other Debt and if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt is declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease any such Debt is required to be made, in each case
prior to the stated maturity thereof;

(g) an Obligor or any of its Subsidiaries or Cohen Brothers Management fails to
pay its debts generally as such debts become due, or admits in writing its
inability to pay its debts generally, or makes a general assignment for the
benefit of creditors; or any proceeding is instituted by or against an Obligor
or any of its Subsidiaries or Cohen Brothers Management seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding-up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Law of any

 

-32-



--------------------------------------------------------------------------------

jurisdiction relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and assets and, in the case of any such
proceeding instituted against an Obligor or any of its Subsidiaries or Cohen
Brothers Management, such proceeding remains undismissed or unstayed for a
period of 30 days; or a receiver, trustee, custodian or similar official is
appointed for an Obligor or any of its Subsidiaries or Cohen Brothers Management
or for all or a substantial part of the property of any of the foregoing; or an
Obligor or any of its Subsidiaries or Cohen Brothers Management is adjudicated
bankrupt or insolvent, or an order for relief is entered in respect of an
Obligor or any of its Subsidiaries or Cohen Brothers Management under the
Bankruptcy Code; or an Obligor, Cohen Brothers Management is dissolved or
liquidated; or an Obligor or any of its Subsidiaries or Cohen Brothers
Management takes any action to authorize any of the actions set forth above in
this paragraph;

(h) any judgment or order for the payment of money in excess of $1,000,000 is
rendered against an Obligor or any of its Subsidiaries and either
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order that are not stayed or dismissed within 30 days after the commencement of
such proceedings or (y) there is any period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, is not in effect, or such judgment remains unpaid, or (ii) any
non-monetary judgment is entered against an Obligor or Cohen Brothers Management
or any of its Affiliates which has or could reasonably be expected to have a
Material Adverse Effect;

(i) any Default under (and as defined in) the Security Agreement occurs and is
continuing;

(j) Lender’s security interest on the Collateral cease to be valid, enforceable
perfected and through no fault of Lender, senior security interest therein
subject to no other Lien;

(k) an Obligor denies or disaffirms any of its obligations under this Agreement
or any other Credit Document to which it is a party or asserts that such
obligations are unenforceable or invalid; or any Law purports to render invalid,
or preclude enforcement of, any provision of this Agreement or any other Credit
Document or the Security Interest or impairs the performance of an Obligor’s
obligations hereunder or under any other Credit Document to which it is a party;

(l) a Change of Control occurs [other than as a result of the Sunset Financial
Merger];

(m) the Management Agreement terminates;

(n) a Change in Management occurs which, in Lender’s good faith judgment, could
have a Material Adverse Effect;

 

-33-



--------------------------------------------------------------------------------

(o) Guarantor ceases to be the beneficial and record owner of all outstanding
capital stock of Borrower;

(p) any writ of garnishment, attachment or any restraining order, is issued in
respect of the Dain Account or any financial assets credited thereto and remains
in effect for a period exceeding 30 days; or

(q) any other event or condition occurs or exists that, in Lender’s good faith
judgment, has or could have a Material Adverse Effect;

then, and at any time thereafter, Lender may by notice to Borrower, (x) declare
the Commitment to be terminated, whereupon it shall immediately terminate,
and/or (y) declare the Loans, all interest thereon and all other amounts payable
under this Agreement or any other Credit Document to be forthwith due and
payable, whereupon the Loans, all such interest and all such other amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by
Borrower; provided that upon the occurrence with respect to Borrower of any
Event of Default specified in paragraph (g) of this Section 7.01, the Commitment
shall automatically terminate immediately and the Loans, all such interest and
all such other amounts shall automatically be immediately due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by Borrower.

ARTICLE VIII

GUARANTY

8.01 Guaranty by Guarantor. (a) For valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and to induce Lender to enter into
this Agreement and to make and maintain Loans to Borrower hereunder, Guarantor
hereby irrevocably and unconditionally guarantees, as primary obligor and not
merely as surety, to Lender, the prompt and complete payment when due (whether
at the stated maturity, by acceleration or otherwise) of all Obligations of
Borrower to Lender, now existing or hereafter incurred, under this Agreement or
any other Credit Document, whether for principal, interest, fees, expenses
indemnities or otherwise (including (i) amounts which would become due but for
the operation of any automatic stay in any case under the Bankruptcy Code and
(ii) interest which would have accrued on the Obligations following the
commencement of any Insolvency Proceeding by or against Borrower, whether or not
such interest constitutes an allowable claim against Borrower in any such case
or Insolvency Proceeding). Guarantor hereby irrevocably and unconditionally
agrees that, upon default by Borrower in the payment when due of any amount
owing by Borrower hereunder or under any other Credit Document to Lender,
Guarantor will immediately pay the same to Lender in Dollars and in immediately
available funds, at the place and in the manner specified for such defaulted
payment in this Agreement or such other Credit Document and otherwise in
accordance with the terms of this agreement and each other Credit Documents,
together with any and all reasonable expenses that are incurred by the Lender in
collecting the same, without further notice or demand (other than notice to the
Guarantor of the amount due Lender hereunder and of Borrower’s failure to make
such payment).

 

-34-



--------------------------------------------------------------------------------

(b) Guarantor’s guaranty contained in this Section 8.01 is a guaranty of payment
and not of collection. Lender may proceed immediately against Guarantor upon any
default by Borrower in the payment when due of any Obligation, and Lender shall
not be required to (i) obtain or enforce any judgment against Borrower,
(ii) file a claim in any bankruptcy, insolvency or reorganization proceeding
involving Borrower, (iii) resort to any Collateral or (iv) enforce or exhaust
any rights against Borrower or any other Person or their respective assets.

8.02 Obligations Unconditional. (a) The obligations of the Guarantor under
Section 8.01 shall be continuing, absolute and unconditional irrespective of
(i) the legality, genuineness, validity, regularity or enforceability (as
against Borrower or Lender) of this Agreement or any other Credit Document,
(ii) the existence, value, validity or extent of any collateral for the
Obligations or the validity, perfection or priority of Lender’s Liens thereon,
(iii) any provision of applicable law or regulation purporting to prohibit the
payment by Borrower of the Obligations, (iv) any default, failure or delay,
willful or otherwise, in the performance by Borrower of the Obligations, or any
other act by Borrower that may or might in any manner or to any extent vary the
risk of Borrower or Guarantor, (v) any extension of the Stated Termination Date
or any other extension of time given to Borrower by Lender or any failure on the
part of Lender to exercise recourse against Borrower or other person or the
renunciation of any such recourse, (vi) any default by Dain under the Dain
Account Agreement or Dain Control Agreement or any default by any other
Intermediary in respect of any Collateral Account or any Control Agreement in
respect thereof, (vii) the discharge of Borrower from the Obligations in any
case under the Bankruptcy Code or other Insolvency Proceedings, or otherwise, or
any modification of the Obligations under any plan or reorganization in any
bankruptcy case or other Insolvency Proceeding, (viii) Lender’s election, in any
case instituted with respect to Borrower under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, (ix) any borrowing or
grant of a security interest by Borrower as debtor-in-possession under
Section 364 of the Bankruptcy Code, (x) the disallowance under Section 502 of
the Bankruptcy Code of all or any portion of Lender’s claim against Borrower or
(xi) any other circumstances which might constitute in legal or equitable
discharge or defense of a guarantor.

(b) Without limiting the generality of the foregoing, Guarantor hereby agrees
that Lender may at any time, or from time to time, in Lender’s discretion, but
subject to the terms of this Agreement, (i) renew and/or extend or accelerate
the time of payment, and/or the manner, place or terms of payment of, all or any
part of the Obligations, or any renewal or renewals thereof, (ii) extend the
time for Borrower’s performance of, or compliance with, any term, covenant or
agreement contained in this Agreement or any other Credit Document or waive such
compliance or performance, (iii) waive any condition specified herein to the
Closing Date or to the extension of credit hereunder, (iv) extend the Stated
Termination Date or any other dates for any payment hereunder or under any other
Credit Document, (v) exchange, release and/or surrender all or any part of any
Collateral or other security that may hereafter be held by, or on behalf of,
Lender in connection with any or all of the Obligations, (vi) sell and/or
purchase any or all of such collateral or other security at public or private
sale, or any broker’s board, and after deducting all costs and expenses of every
kind for collection, sale or delivery, apply the proceeds of any such sale or
sales to any of the Obligations (with Guarantor remaining liable for any
deficiency) and (vii) settle or compromise any and all of the Obligations with
Borrower

 

-35-



--------------------------------------------------------------------------------

and/or any other Person(s) liable thereon and/or subordinate the payment of same
or any part thereof to the payment of any other debts or claims that may at any
time be due or owing by Borrower to Lender and/or any other Person(s), all in
such manner and upon such terms as Lender may see fit, and without notice to or
further assent from the Guarantor.

(c) The obligations of Guarantor under this Article VIII shall not be subject to
any defense, set-off, counterclaim, recoupment or termination whatsoever by
reason of any circumstance or occurrence, including without limitation any of
the actions or circumstances set forth in paragraphs (a) or (b) above.

8.03 Stay of Acceleration. If demand for, or acceleration of the time for,
payment by Borrower to Lender of any Obligations of Borrower is stayed upon the
commencement of any case under the Bankruptcy Code or any other Insolvency
Proceeding for Borrower, all such Obligations otherwise subject to demand for
payment or acceleration under the terms of this Agreement or any other Credit
Document shall nonetheless be payable by Guarantor hereunder forthwith on demand
by the Agent.

8.04 Subrogation. No payment by Guarantor pursuant to Article VIII or other
satisfaction of the Obligations of Guarantor under Article VIII shall entitle
it, by subrogation to the rights of Lender, or by right of contribution,
reimbursement, exoneration or otherwise, to any payment from Borrower or out of
the property of Borrower, except after the payment in full to all Lender of all
sums which are or may become payable to it at any time or from time to time by
the Borrowers and the Guarantor under this Agreement or any other Credit
Document. Upon the payment in full of all sums referred to in the immediately
preceding sentence, Guarantor shall be subrogated to the rights of Lender
hereunder to the extent of any payments made by Guarantor under its guaranty
contained herein.

8.05 Subordination. Guarantor agrees that (i) all existing and future Debt and
other indebtedness of Borrower to the Guarantor shall be subject and subordinate
to the Obligations of Borrower to Lender hereunder or under any other Credit
Document and (ii) so long as there exists any Default hereunder, Borrower shall
not pay the Guarantor, and the Guarantor shall not accept payment from Borrower
of any Debt or other indebtedness owing by Borrower or any Subsidiary thereof to
Guarantor until all Obligations of Borrower to Lender are paid in full.

8.06 Cumulative Remedies. Lender may pursue its rights and remedies under this
Article VIII and shall be entitled to payment from Guarantor under this Article
VIII notwithstanding any other guarantee of or security for all or any part of
the Obligations of Borrower or any other Person, and notwithstanding any action
taken or omitted to be taken by Lender to enforce any of its rights or remedies
against Borrower or any other Person hereunder or under such other guarantee or
with respect to any other security.

8.07 Waivers. Except for notices and demands expressly provided for herein,
Guarantor hereby waives diligence, presentment, demand of payment, protest and
all notices (whether of nonpayment, dishonor, protest or otherwise) with respect
to the Obligations, notice of acceptance of the guaranty by Guarantor contained
in this Article VIII and of the incurrence by Borrower of any Obligation and all
demands whatsoever.

 

-36-



--------------------------------------------------------------------------------

8.08 Survival of Guaranty. The provisions of Article VIII shall continue in
effect and be binding upon Guarantor until all of the Obligations have been paid
in full. The liability of Guarantor under this Article VIII shall be reinstated
and revived with respect to any amount at any time paid to or for the account of
Lender by Borrower or any other Person which is thereafter required to be, and
that is, restored and returned by Lender to Borrower or such Person, or its
trustee or receiver or similar official, upon the bankruptcy, insolvency or
reorganization of Borrower or such Person, or for any other reason, all as
though such amount had not been paid by Borrower or such Person.

ARTICLE IX

MISCELLANEOUS

9.01 Amendments and Waivers. (a) No amendment or modification of any provision
of this Agreement or any other Credit Document shall be effective unless it is
in writing and signed by Lender and the Obligor or Obligors party thereto.

(b) No waiver of any provision of this Agreement shall be effective unless it is
in writing and signed by Lender. Any waiver shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under this Agreement or
any other Credit Document shall operate as a waiver thereof or an acquiescence
therein, nor shall the making of a Loan or acquiescence to the conversion of a
Base Rate Loan to a Eurodollar Loan when a Default exists or Borrower is unable
to satisfy the conditions precedent thereto (and notwithstanding that Lender may
have had notice or knowledge or reason to believe that such Default or inability
existed at the time of such Loan or conversion) constitute any such waiver or
acquiescence. No single or partial exercise of any right, power or privilege
under this Agreement or the Note shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

9.02 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto under
or with respect to any Credit Document shall be in writing unless otherwise
specified in the relevant Credit Document. Written notices shall be deemed to
have been duly given or made (x) five (5) Business Days after being mailed,
properly addressed with first class postage prepaid, or (y) upon actual receipt
thereof by the receiving party, if delivered by hand, overnight courier or
facsimile transmission (and, if received on any day that is not a Business Day
or after close of business on a Business Day, at the opening of business of the
receiving party on the next succeeding Business Day); provided that notice to
Lender shall not be effective until actually received by it. Each such notice
shall be addressed to the addressee at its address or facsimile number set forth
below or at such other address or facsimile number as such addressee shall have
hereafter (and prior to the delivery of such notice) specified by a written
notice to the other party.

 

-37-



--------------------------------------------------------------------------------

As of the date hereof, the address, telephone number, and facsimile number of
each party are:

 

Borrower:    Alesco Financial Holdings, LLC    2929 Arch Street – Suite 1703   
Philadelphia, Pa. 19104    Attention:   John Longino,                      Chief
Financial Officer    Telephone Number: 215-701-9687    Facsimile Number:
215-701-8281 Guarantor:    Alesco Financial Trust    2929 Arch Street – Suite
1703    Philadelphia, Pa. 19104    Attention:   John Longino,   
                  Chief Financial Officer    Telephone Number: 215-701-9687   
Facsimile Number: 215-701-8281 Lender:    Royal Bank of Canada    New York
Branch    One Liberty Plaza, 3rd Floor    New York, NY 10006-1404    Attention:
Loans Administration    Telephone Number: 212-428-6212    Facsimile Number:
212-428-2372    with copies to:    Royal Bank of Canada    One Liberty Plaza,
3rd Floor    New York, NY 10006-1404    Attention: Alexander Birr    Telephone
Number: 212-428-6404    Facsimile Number: 212-428-6201

A copy of each notice to Borrower or Guarantor shall also be sent to (but shall
not be a condition to an effective notice to Borrower or Guarantor):

 

   Lamb McErlane PC    24 E. Market Street    West Chester, Pa. 19381-0565   
Attention: Vincent Donohue, Esq.    Telephone Number: 610-701-4429    Facsimile
Number: 610-692-6210.

9.03 Preservation of Rights. All rights and remedies contained in the Credit
Documents or afforded by law or equity shall be cumulative, and all shall be
available to Lender until this Agreement has terminated and the Obligations have
been paid in full.

 

-38-



--------------------------------------------------------------------------------

9.04 Expenses; Indemnity. (a) The Obligors agree, jointly and severally, to pay
and reimburse on demand all of Lender’s reasonable costs and expenses, including
(but not limited to) the fees and expenses of its counsel, in connection with
(i) the negotiation, preparation, execution and delivery of this Agreement, the
other Credit Documents and other documents to be delivered hereunder or in
respect of the transactions contemplated hereby or (ii) any amendment, consent
or waiver with respect to any of the foregoing (provided that the maximum amount
of the Obligors’ liability for Lender’s legal fees shall not exceed $50,000 plus
reasonable out-of-pocket costs and disbursements of Lender’s counsel) and
(iii) the Sunset Financial Merger. The Obligors further agree, jointly and
severally, to pay on demand all costs and expenses (including but not limited to
reasonable counsel fees and expenses), if any, incurred by Lender in connection
with administration, modification and supplementation of this Agreement or any
other Credit Document or the Collateral, and the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, any other
Credit Document or any other document delivered hereunder or thereunder or in
respect of the transactions contemplated hereby or thereby.

(b) The Obligors shall, jointly and severally, indemnify Lender and each of its
Affiliates and the respective officers, directors, employees, agents and
advisors of Lender and its Affiliates (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses (including
but not limited to fees and disbursements of counsel), joint or several, that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or relating to any investigation,
litigation, proceeding, or claim or the preparation of any defense with respect
thereto arising out of or in connection with or relating to this Agreement, any
other Credit Document, the transactions contemplated hereby or thereby, the
Collateral, any consent (or lack of consent) rendered by Lender in connection
with Collateral, or any use made or proposed to be made of the proceeds of the
Loans, whether or not such investigation, litigation, proceeding or claim is
brought or asserted by an Obligor, any of its members, shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not the conditions precedent set forth
in Article IV are satisfied or the transactions contemplated by this Agreement
are consummated, except, as to any Indemnified Party, to the extent such claim,
damage, loss, liability or expense results from such Indemnified Party’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment of such court.

9.05 Binding Effect. This Agreement shall become effective when it has been
executed and delivered by each of Borrower and Lender.

9.06 Successors and Assigns; Participations. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Obligor may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Lender (and any assignment by an
Obligor without such consent shall be null and void). Lender may assign or
otherwise transfer any of its rights or obligations hereunder and under the Note
and each other Credit Document (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (c) of this Section, or (iii) by way
of pledge, assignment or grant of a Lien subject to

 

-39-



--------------------------------------------------------------------------------

the restrictions of paragraph (d) of this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent provided in paragraph (c) of this Section, Participants) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Lender may at any time, with the consent of Borrower (such consent not to be
unreasonably withheld or delayed), assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Commitment and the Loans at the time owing to it); provided that
no such consent by Borrower shall be required if (x) a Default has occurred and
is continuing at the time of such assignment or (y) such assignment is to an
Affiliate of Lender. From and after the effective date of the assignment, the
assignee shall be a party to this Agreement as a lender with respect to the
interest assigned and, to the extent of the interest assigned to it, have the
rights and obligations of Lender under this Agreement, and the assignor shall,
to the extent of the interest assigned by it, be released from its obligations
under this Agreement (and, in the case of an assignment covering all of the
assignor’s rights and obligations under this Agreement, the assignor shall cease
to be a party hereto) but shall continue to be entitled to the benefits of
Article III and Sections 9.04 and 9.19 with respect to facts and circumstances
occurring prior to the effective date of such assignment.

(c) Lender may at any time, without the consent of or notice to Borrower, sell
participations to any Person (a “Participant”) in all or a portion of Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Commitment and/or the Loans owing to it); provided that (i) Lender’s
obligations under this Agreement shall remain unchanged, (ii) Lender shall
remain solely responsible to Borrower for the performance of such obligations,
and (iii) Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under this Agreement. The
Obligors agree that each Participant shall be entitled to the benefits of
Article III to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 9.12 as though it were a Lender.

(d) Notwithstanding the foregoing, Lender may at any time pledge, assign or
grant a Lien on all or any portion of its rights under this Agreement (including
the Loans and the Note) to secure obligations of Lender, including without
limitation any pledge, assignment or grant of a Lien to a Federal Reserve Bank;
provided that no such pledge, assignment or grant of a Lien shall release Lender
from any of its obligations hereunder or substitute the pledgee, assignee or
grantee for Lender as a party hereto.

9.07 Judgment Currency. If a judgment, order or award is rendered by any court
or tribunal for the payment of any amounts owing to Lender under this Agreement
or any other Credit Document or for the payment of damages in respect of a
judgment or order of another court or tribunal for the payment of such amount or
damages, and such judgment, order or award is expressed in a currency (the
“Judgment Currency”) other than Dollars, each Obligor agrees (a) that its
obligations in respect of any such amounts owing shall be discharged only to the
extent of the amount of Dollars that Lender may purchase with a payment in the
Judgment Currency on the Business Day following Lender’s receipt of such payment
and (b) to indemnify

 

-40-



--------------------------------------------------------------------------------

and hold harmless Lender against any deficiency in Dollars in the amounts
actually received by Lender following any such purchase (after deduction of any
premiums and costs of exchange payable in connection with the purchase of, or
conversion into, Dollars). The indemnity of each Obligor set forth in the
preceding sentence shall (notwithstanding any judgment referred to in the
preceding sentence) constitute an obligation of such Obligor separate and
independent from its other obligations hereunder and shall apply irrespective of
any time or other indulgence granted by Lender.

9.08 Severability. Any provision in this Agreement or any other Credit Document
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Credit
Document, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate such provision or render it unenforceable in any other
jurisdiction.

9.09 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement. Any of the parties
hereto may execute this Agreement by signing any such counterpart. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
Any party delivering a counterpart of this Agreement by facsimile transmission
shall, if so requested by the other party, deliver an original manually signed
to the other party, but failure by a party to make such delivery shall not
impair the effectiveness of the delivery by such party of such counterpart by
facsimile transmission.

9.10 Survival. Each Obligor’s obligations hereunder shall remain in full force
and effect during the term of this Agreement. Each Obligor’s obligations under
Sections 3.01, 3.02, 3.04, 3.05, 9.04, 9.07, 9.15, 9.18 and 9.19 shall survive
termination of this Agreement.

9.11 No Fiduciary Relationship; No Joint Venture. Each Obligor acknowledges that
(i) Lender does not have a fiduciary relationship with, or fiduciary duty to,
such Obligor arising out of or in connection with the Credit Documents and
(ii) the relationship between Lender and each Obligor is solely that of creditor
and debtor. This Agreement does not create a joint venture among the parties.

9.12 Right of Set-off. In addition to, and without limitation of, any rights of
Lender under applicable Law, if any Event of Default occurs, Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Obligor or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special) and any other indebtedness
matured or not yet due at any time held or owing by Lender or any of its
Affiliates (including but not limited to by any of its or their branches and
agencies wherever located), and in whatever currency denominated, to or for the
credit or the account of any Obligor against and on account of the Obligations,
including but not limited to all claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, whether or not
Lender shall have made any demand hereunder or thereunder and although such
obligations, liabilities or claims, or any of them, shall be contingent or
unmatured or denominated in a currency other than

 

-41-



--------------------------------------------------------------------------------

Dollars. For purposes of effecting any such set-off, Lender may convert any
deposit or other indebtedness from one currency to another at the exchange rate
prevailing on the date of such set-off, as determined by Lender.

9.13 Entire Agreement. This Agreement and the other Credit Documents constitute
the entire agreement between the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, between the parties hereto relating to the subject matter hereof.

9.14 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICT OF LAWS PRINCIPLES THAT WOULD MAKE THE LAWS OF ANY OTHER JURISDICTION
APPLICABLE TO THIS AGREEMENT.

9.15 Submission to Jurisdiction; Waiver of Immunity. (a) For purposes of any
suit, action or proceeding involving this Agreement or any other Credit Document
or any judgment entered by any court in respect of such suit, action or
proceeding, each Obligor expressly submits to the non-exclusive jurisdiction of
any New York state or U.S. federal court sitting in the Borough of Manhattan,
The City of New York, New York, and agrees that any order, process or other
paper may be served upon such Obligor within or without such court’s
jurisdiction by mailing a copy by registered or certified mail, postage prepaid,
to such Obligor at such Obligor’s address for notices provided in this
Agreement, such service to become effective 30 days after such mailing. Each
Obligor irrevocably waives any objection it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Credit Document brought in any such court and
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. A final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Nothing contained in this Agreement or any other Credit
Document shall affect Lender’s right to serve legal process in any manner
permitted by Law or to bring any action or proceeding against Borrower or
Borrower’s property in the courts of other jurisdictions.

(b) To the extent that any Obligor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, such Obligor
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement and the other Credit Documents and, without limiting the generality of
the foregoing, agrees that the waivers set forth herein shall have the fullest
scope permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

9.16 Customer Identification Program Requirements. Lender hereby notifies each
Obligor pursuant to the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), amending the Bank Secrecy Act (31 U.S.C. § 5311 et
seq.), Lender is required to obtain, verify and record information that
identifies such Obligor, which information includes the name and address of such
Obligor and other information that will allow

 

-42-



--------------------------------------------------------------------------------

Lender to identify such Obligor in accordance with such Acts. Lender may also
request identifying documents of Borrower. Each Obligor agrees that it will
promptly comply with any request by Lender for any such information. Lender may
also screen each Obligor against various databases and lists to determine
whether such Obligor appears thereon.

9.17 Recordings. Each Obligor and Lender consent to the recording of all
telephonic or electronic communications made in respect hereof or in respect of
the other Credit Documents and agree that either may produce telephonic or
electronic recordings or computer records as evidence in any proceedings brought
in connection with this Agreement or any other Credit Document.

9.18 Waiver of Jury Trial. THE OBLIGORS AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER AND AGREE THAT
ANY SUCH PROCEEDING SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

9.19 Waiver of Certain Claims. EACH OBLIGOR AGREES THAT IT WILL NOT ASSERT
AGAINST LENDER AND ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS, AND HEREBY
WAIVES, ANY CLAIMS IT MAY AT ANY TIME HAVE FOR PUNITIVE, CONSEQUENTIAL,
INCIDENTAL OR SPECIAL DAMAGE IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[Remainder of page intentionally left blank; signature page following]

 

-43-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized representatives as of the date
first written above.

 

Borrower:

ALESCO FINANCIAL HOLDINGS, LLC

By

 

/s/ John J. Longino

Name:

 

John J. Longino

Title:

 

CFO and Treasurer

Guarantor:

ALESCO FINANCIAL TRUST

By

 

/s/ John J. Longino

Name:

 

John J. Longino

Title:

 

CFO and Treasurer

Lender:

ROYAL BANK OF CANADA

By

 

/s/ Alexander Birr

Name:

 

Alexander Birr

Title:

 

Authorized Signatory